EXHIBIT 10.28


Freddie Mac Loan Numbers:
708653197
 
708654282
 
708653111
 
708653812
 
708653170
 
708653154
 
708653162
 
708653138 and 708653103
 
 
Freddie Mac Deal Number:
160601
Freddie Mac Rollup Number:
504199536





CREDIT AGREEMENT
BY AND BETWEEN
SIR Ashley Oaks, LLC,
a Delaware limited liability company



SIR Buda Ranch, LLC,
a Delaware limited liability company




SIR Deer Valley, LLC,
a Delaware limited liability company




SIR Carrington Park, LLC,
a Delaware limited liability company




SIR Carrington Place, LLC,
a Delaware limited liability company





--------------------------------------------------------------------------------










SIR Carrington Champion, LLC,
a Delaware limited liability company




SIR Audubon Park, LLC,
a Delaware limited liability company




SIR Oak Crossing, LLC,
a Delaware limited liability company


AND


SIR Steiner Ranch Apartments, LLC,
a Delaware limited liability company


individually and collectively as Borrower


AND


PNC Bank, National Association,
a national banking association,
as Lender
July 29, 2016








--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
 
 
 
Page
1.
DEFINITIONS
1
 
1.1
 
Definitions
1
 
1.2
 
Construction
10
 
 
 
1.2.1
Number; Inclusion
11
 
 
 
1.2.2
Determination
11
 
 
 
1.2.3
Lender's Discretion and Consent; References to Lender's
 
 
 
 
 
Requirements
11
 
 
 
1.2.4
Documents Taken as a Whole
11
 
 
 
1.2.5
Headings
11
 
 
 
1.2.6
Implied References to this Agreement
11
 
 
 
1.2.7
Persons
11
 
 
 
1.2.8
From, To, and Through
12
 
 
 
1.2.9
Conflicts with Other Loan Documents
12
 
1.3
 
Accounting Principles
12
2.
REVOLVING LOAN FACILITY
12
 
2.1
 
Revolving Loan
12
 
 
 
2.1.1
Revolving Loan
12
 
 
 
2.1.2
Loan Requests and Funding
12
 
 
 
2.1.3
Recalculations
13
 
 
 
2.1.4
 Sublimits
14
 
2.2
 
Term
14
 
2.3
 
Option to Extend
14
 
 
 
2.3.1
First Option to Extend
14
 
 
 
2.3.2
Second Option to Extend
15
 
2.4
 
Contraction and Expansion Options
16
 
 
 
2.4.1
Borrower's Election of Contraction Option
16
 
 
 
2.4.2
Lender's Election of Contraction Option
17
 
 
 
2.4.3
Expansion Option
17
 
2.5
 
Fees
17
 
 
 
2.5.1
Fees and Costs Due on the Closing Date
17
 
 
 
2.5.2
Unused Commitment Fee
18
 
 
 
2.5.3
Seasoning Fee
18
 
 
 
2.5.4
Base Rate Termination Fee, Fixed Rate Termination Fee
 
 
 
 
 
and Release Termination Fee
18
 
 
 
2.5.5
Addition Fee
20
 
 
 
2.5.6
Expansion Fee
20
 
 
 
2.5.7
Extension Fee
20
 
2.6
 
Borrower's Right to Terminate the Agreement
20
3.
COLLATERAL POOL, ADDITION AND RELEASE, VALUATIONS
 
 
VALUATIONS AND AND MATERIAL ADVERSE CHANGE
20
 
3.1
 
 Addition of a Collateral Pool Property
20
 
 
 
 
 
 



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
 
 
Page
 
 
 
3.1.1
Procedure for Proposing a Mortgaged Property Addition
 
 
 
 
 
to the Collateral Pool
21
 
 
 
3.1.2
Approval of the Addition of the Mortgaged Property
 
 
 
 
 
to the Collateral Pool
21
 
3.2
 
Release of a Collateral Pool Property
23
 
3.3
 
Release of Collateral Pool Property Followed by a Securitized Loan
23
 
 
 
3.3.1
Securitized Loan
23
 
 
 
3.3.2
Procedure for Making a Securitized Loan
24
 
3.4
 
Valuations
25
 
 
 
3.4.1
Timing and Procedure of Valuation
25
 
 
 
3.4.2
Valuations that Disclose a Decrease in Market Value
 
 
 
 
 
and/or Net Operating Income
25
 
 
 
3.4.3
Valuations that Disclose an Increase in Market Value
 
 
 
 
 
and/or Net Operating Income
26
 
3.5
 
Material Adverse Change to Borrower, Guarantor or a
 
 
 
 
Collateral Pool Property
26
4.
INTEREST, COSTS AND CHARGES
26
 
4.1
 
Interest Rate
26
 
4.2
 
Interest Rate Determinations
27
 
 
 
4.2.1
Prime Rate, Base Rate, and Fixed Rate Determination
27
 
 
 
4.2.2
Prime Rate, Base Rate, and Margin Quotations
27
 
 
 
4.2.3
Net Spread
27
 
4.3
 
Interest Periods
28
 
 
 
4.3.1
Interest Period to End on a Business Day
28
 
 
 
4.3.2
No Interest Periods Beyond the Expiration Date
28
 
 
 
4.3.3
Renewals
28
 
 
 
4.3.4
Interest After Default
29
 
 
 
4.3.5
Late Charge
29
 
 
 
4.3.6
Non-Compliance with Sublimits
30
 
4.4
 
Illegality; Increased Costs
30
 
 
 
4.4.1
Illegality; Increased Costs
30
 
 
 
4.4.2
Lender's Rights
30
5.
PAYMENTS
31
 
5.1
 
Repayment of Loan
31
 
5.2
 
Payments
31
 
5.3
 
Payment Dates
31
 
5.4
 
Prepayments
32
 
 
 
5.4.1
Voluntary Prepayments
32
 
 
 
5.4.2
Sublimit Violations (Mandatory Prepayment or
 
 
 
 
 
Collateral Addition)
32
 
5.5
 
Payment of Balance Without Termination
33



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
 
 
 
 
 
Page
 
5.6
 
Payment of Additional Compensation in Certain Circumstances
33
 
 
 
5.6.1
Increased Costs Resulting from Taxes, Etc.
33
 
 
 
5.6.2
Termination
34
 
5.7
 
Indemnity
34
6.
CONDITIONS OF LENDING
34
 
 
 
6.1.1
Delivery of Loan Documents
35
 
 
 
6.1.2
Validity of Representations
35
 
 
 
6.1.3
Valid Security Instrument
35
 
 
 
6.1.4
No Default
35
 
 
 
6.1.5
Officer's Certificate
35
 
 
 
6.1.6
Opinion of Counsel
36
 
 
 
6.1.7
Legal Details
36
 
 
 
6.1.8
Payment of Fees
36
 
 
 
6.1.9
Other Conditions
36
7.
REPRESENTATIONS AND WARRANTIES
36
 
7.1
 
Representations and Warranties
36
 
 
 
7.1.1
Authority
36
 
 
 
7.1.2
Binding Obligations
37
 
 
 
7.1.3
Formation and Organizational Documents
37
 
 
 
7.1.4
No Violation
37
 
 
 
7.1.5
Reserved
37
 
 
 
7.1.6
Financial Condition
37
 
 
 
7.1.7
No Material Adverse Change
38
 
 
 
7.1.8
Reserved
38
 
 
 
7.1.9
Reserved
38
 
 
 
7.1.10
Enforceability
38
 
 
 
7.1.11
Reserved
38
 
 
 
7.1.12
Solvency
38
 
 
 
7.1.13
No Pending Proceedings or Judgments
38
 
 
 
7.1.14
Authorized Officer/Authorized Representative
38
 
 
 
7.1.15
Other Loan Documents
39
 
7.2
 
Updates
39
 
7.3
 
Survival of Representations and Warranties
39
8.
COVENANTS
39
 
8.1
 
Organization and Dissolution
39
 
8.2
 
Affiliate Transactions
40
 
8.3
 
Assumption
40
 
8.4
 
Further Assurances
40
 
8.5
 
Proceedings and Judgments
41
 
8.6
 
Compliance with Lender Requirements
41
 
8.7
 
Correction of Defects
41



 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
 
8.8
 
Notice of Material Adverse Change
41
 
8.9
 
Annual Evaluation
42
 
8.10
 
Compliance with Guaranty
42
9.
DEFAULT
43
 
9.1 Events of Default
43
 
 
 
9.1.1
Payments Under Loan Documents
43
 
 
 
9.1.2
Breach of Representation or Warranty
43
 
 
 
9.1.3
Breach of Covenant
43
 
 
 
9.1.4
Event of Default under the Other Loan Documents
44
 
 
 
9.1.5
Final Judgments or Orders
44
 
 
 
9.1.6
Notice of Lean or Assessment
44
 
 
 
9.1.7
Insolvency
44
 
 
 
9.1.8
Cessation of Business
44
 
 
 
9.1.9
Lien Priority
44
 
 
 
9.1.10
Bankruptcy and Other Proceedings
45
 
 
 
9.1.11
Material Adverse Change
45
 
 
 
9.1.12
Aggregate DSCR/LTV Ratio
45
 
 
 
9.1.13
Guarantor Default
45
 
9.2
 
Consequences of Event of Default
45
 
 
 
9.2.1
Acceleration of Loan
45
 
 
 
9.2.2
Remedies Cumulative
46
 
 
 
9.2.3
Notice of Sale
46
10.
MISCELLANEOUS
46
 
10.1
 
Reserved
46
 
10.2
 
Successors and Assign
46
 
10.3
 
Modifications, Amendments, or Waivers
46
 
10.4
 
Forbearance
46
 
10.5
 
Remedies Cumulative
47
 
10.6
 
Reimbursement and Indemnification of Lender and
 
 
 
 
Servicer by Borrower; Taxes
47
 
10.7
 
Holidays
48
 
10.8
 
Notices
48
 
10.9
 
Severability
49
 
10.10
 
Governing Law; Consent to Jurisdiction and Venue
49
 
10.11
 
Prior Understanding
50
 
10.12
 
Duration; Survival
50
 
10.13
 
Exceptions
50
 
10.14
 
Servicing
50
 
10.15
 
Reserved
51
 
10.16
 
Authority to File Notices
51
 
10.17
 
WAIVER OF TRIAL BY JURY
51
 
10.18
 
Advertising
51



 
iv
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
 
10.19
 
Time of Essence
51
 
10.20
 
Counterparts
51
 
10.21
 
NOTICE OF FINAL AGREEMENT
51





 
v
 




--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (“Agreement”) is dated as of July 29, 2016 and is made by
and between SIR Ashley Oaks, LLC, a Delaware limited liability company, SIR Buda
Ranch, LLC, a Delaware limited liability company, SIR Deer Valley, LLC, a
Delaware limited liability company, SIR Carrington Park, LLC, a Delaware limited
liability company, SIR Carrington Place, LLC, a Delaware limited liability
company, SIR Carrington Champion, LLC, a Delaware limited liability company, SIR
Audubon Park, LLC, a Delaware limited liability company, SIR Oak Crossing, LLC,
a Delaware limited liability company, SIR Steiner Ranch Apartments, LLC, a
Delaware limited liability company, each having an address of c/o Steadfast
Companies, 18100 Von Karman Avenue, Suite 500, Irvine, CA 92612 (individually
and collectively the “Borrower”) and PNC Bank, National Association, a national
banking association, having an address of 26901 Agoura Road, Suite 200,
Calabasas Hills, CA 91301 (together, with its successors and/or assigns,
“Lender”).
RECITALS
WHEREAS, Borrower desires to obtain a revolving credit facility (the “Facility”)
from Lender in an amount up to, but not exceeding $235,124,750, subject to
increase to an amount up to, but not exceeding, $350,000,000 as provided herein;
WHEREAS, Borrower has offered to grant Lender a security interest in certain
real property and other assets owned by Borrower as security for Borrower’s
repayment of such Facility; and
WHEREAS, Lender is willing to make the above described Facility available to
Borrower secured by an interest in such real property and other assets owned by
Borrower.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.    DEFINITIONS.
1.1    Definitions.
The following capitalized terms shall have the meanings set forth below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections. To the extent not otherwise defined herein,
capitalized terms shall have the meanings as set forth in the applicable Loan
Agreement, the Fixed Rate Note, or the Revolving Credit Note, as applicable.
“Accrued Interest” shall have the meaning as set forth in Section 5.4.1.1.
“Addition Fee” shall have the meaning as set forth in Section 2.5.6.


Credit Agreement
 
 

--------------------------------------------------------------------------------






“Advisor” shall mean Steadfast Income Advisor, LLC, a Delaware limited liability
company.
“Affiliate” or “Affiliates” shall mean (i) any other Person which, directly or
indirectly, is in Control of, is under the Control of, or is under common
Control with, such Person; or (ii) any other Person who is a director or officer
of (A) such Person, (B) any subsidiary of such Person, or (C) any Person
described in clause (i) of this definition; provided, however, that no publicly
held corporation other than Guarantor shall be considered an Affiliate for any
purpose.
“Aggregate DSCR” shall mean, at the time of Lender’s determination, the then
prevailing computation of the aggregate Net Operating Income of each Collateral
Pool Property divided by the then prevailing computation of Aggregate Stressed
Debt Service.
“Aggregate Stressed Debt Service” shall mean, for the purposes of this
Agreement, the sum of (i) interest due on the Fixed Rate Note (including any
default interest), (ii) the interest due on the Revolving Credit Note (including
any default interest), (subject to a floor of 1.25% for the LIBOR Index Rate or
any other index then being used by Lender to determine the interest rate of the
Revolving Credit Note pursuant to this Agreement), and (iii) an amount equal to
0.01 of the then outstanding principal amount of such Revolving Credit Note, but
exclusive of any voluntary or mandatory principal prepayments allowed or
required hereunder. Aggregate Stressed Debt Service shall be annualized at the
time of Lender’s determination and calculated as set forth herein,
notwithstanding the duration of any Interest Period.
“Agreement” shall mean this Credit Agreement, as the same may be amended,
modified, increased or supplemented from time to time, including all exhibits
and schedules attached hereto.
“Allocated Loan Amount” shall mean for a Collateral Pool Property the maximum
debt amount determined by Freddie Mac taking into account the Sublimits. For
purposes of determining the Addition Fee for an addition of a Mortgaged Property
as a Collateral Pool Property, the Allocated Loan Amount shall be calculated
based on such Mortgaged Property’s “as is” Net Operating Income and Valuation at
the time of such Mortgaged Property’s addition to the Collateral Pool. For
purposes of determining the Seasoning Fee, Base Rate Termination Fee and Release
Termination Fee, the Allocated Loan Amount shall be calculated based on such
Collateral Pool Property’s “as is” Net Operating Income and Valuation on or
about the most recent anniversary of the Closing Date.
“Anniversary Date” shall have the meaning as set forth in Section 3.4.1.


Credit Agreement
 
Page 2

--------------------------------------------------------------------------------





“Authorized Officer” shall mean those individuals, designated by written Notice
to Lender from Borrower, authorized to execute Notices, reports and other
documents on behalf of Borrower required hereunder; provided, further, that the
individuals so designated as the Authorized Officers of Borrower shall be the
sole representatives of Borrower for the purpose of giving or receiving any
Notices permitted or required by this Agreement. Borrower may amend such list of
individuals from time to time by giving written Notice of such amendment to
Lender.
“Base Rate” shall mean the LIBOR Index Rate (truncated to the 5th decimal place,
if necessary) plus the applicable Margin. Interest accruing at the Base Rate
shall be calculated monthly in the manner provided in this Agreement based on
the aggregate principal balance of the Base Rate Borrowing Tranches outstanding
during the applicable Month, and such interest shall be paid in arrears, as
provided herein. The LIBOR Index Rate plus the applicable Margin with respect to
each Base Rate Borrowing Tranche shall remain fixed throughout the applicable
Interest Period and shall then be recalculated as of each renewal of such Base
Rate Borrowing Tranche in accordance with Section 4.3.3. The Margin with respect
to each Base Rate Borrowing Tranche shall be determined and redetermined from
time to time in accordance with Section 4.3.3.
“Base Rate Borrowing Tranche” shall mean a Borrowing Tranche which accrues
interest at the Base Rate.
“Base Rate Termination Fee” shall have the meaning as set forth in Section
2.5.4.1.
“Borrower” shall mean each Single Asset Entity defined as “Borrower” in the
Recitals together with any Proposed Borrower that becomes a party to this
Agreement pursuant to the terms and conditions of Section 3.1.2.2, but excluding
any entity that is released pursuant to the terms of Sections 2.6, 3.2 or 3.3
from all obligations other than environmental indemnifications under Sections
6.12 and 10.02 of the applicable Loan Agreement.
“Borrower’s Knowledge” shall mean the knowledge of: (i) any officer or employee
of Borrower, (ii) any officer of Sponsor or Guarantor, (iii) any officer of any
holder of the membership or other equity interest in Borrower, and/or (iv) any
officer of any Affiliate that manages or operates any Collateral Pool Property.
“Borrowing Date” shall mean, with respect to any Borrowing Tranche, the date of
borrowing or renewal, as the case may be, which shall be a Business Day or, in
the case of a renewal which would otherwise fall on a day other than a Business
Day, the first Business Day thereafter.


Credit Agreement
 
Page 3

--------------------------------------------------------------------------------





“Borrowing Tranche” shall mean each advance outstanding at any one time at the
(i) Base Rate hereunder having a particular Interest Period and the (ii) Fixed
Rate, and all advances at the Prime Rate. Two (2) or more Borrowing Tranches
accruing interest at a Base Rate may be combined to form a single Borrowing
Tranche (i) with the same Interest Period without a payment of any penalty or
fee in the event such 2 or more Borrowing Tranches mature and are renewed at the
same time with the same Interest Period, or (ii) in the event 2 or more
Borrowing Tranches mature at different times, with payment of the applicable
Accrued Interest if 1 or more Borrowing Tranches are advanced or prepaid and at
the request of the Borrower then combined with 1 or more other Borrowing
Tranches with the same Interest Period. For all purposes hereunder, the 1 time
advance at the Fixed Rate shall be deemed a single Borrowing Tranche, and all
Prime Rate fundings permitted or required hereunder shall be aggregated and
deemed a single Borrowing Tranche.
“Closing Date” shall mean the first date on which both of the following
requirements are met: (i) this Agreement has been fully executed, and (ii) the
first advance is made by Lender pursuant to this Agreement. The closing shall
take place on the Closing Date at such time and place as the parties agree.
“Collateral” shall mean the Collateral Pool Property, and the UCC Collateral of
a Borrower on which first priority liens and security interests have been
granted for the benefit of Lender to secure the Loan and all other obligations
of Borrower under the Loan Documents.
“Collateral Pool” shall mean each and every Collateral Pool Property.
“Collateral Pool Property” shall mean each Mortgaged Property as set forth in
Schedule 1.1(A). Schedule 1.1(A) shall be deemed amended each time a Mortgaged
Property is added as a Collateral Pool Property or released as a Collateral Pool
Property in accordance with the terms of this Agreement.
“Collateral Pool Property Documents” shall mean the Lender’s then current
versions of the Loan Agreements, Security Instruments, guaranties, indemnities,
O&M Programs, and any other documents now or in the future executed (or in the
case of a UCC financing statement authorized) by Borrower, any Guarantor or any
Affiliate of Borrower or Guarantor in connection with the Loan or the
Collateral, as such documents may be amended from time to time. The Collateral
Pool Property Documents shall include, but not be limited to, those documents
set forth in Schedule 1.1(B). To the extent a Borrower or Proposed Borrower
shall execute a Loan Agreement or Security Instrument after the date hereof,
such documents will include any previously negotiated changes approved by Lender
to the extent determined to be applicable by Lender in its reasonable
discretion.
“Commitment Fee” shall have the meaning as set forth in Section 2.5.1.


Credit Agreement
 
Page 4

--------------------------------------------------------------------------------





“Contraction Option Date” shall mean each date the Loan is decreased pursuant to
Section 2.4.1 or Section 2.4.2.
“Event of Default” shall mean any of the events described in Section 9.1 or
otherwise referred to herein as an “Event of Default”.
“Expansion Amount” shall have the meaning as set forth in Section 2.4.3.
“Expansion Fee” shall have the meaning as set forth in Section 2.5.6.
“Expansion Option Date” shall mean each date that the Loan is increased pursuant
to Section 2.4.3
“Expiration Date” shall mean the earlier to occur of (i) the Maturity Date, or
(ii) the date specified by Borrower as the expiration date under Section 2.6.
“Extension Fee” shall have the meaning as set forth in Section 2.5.7.
“Extension Option Date” shall mean the date the Scheduled Maturity Date is
extended pursuant to Section 2.3.1 or the date the First Extended Maturity Date
is extended pursuant to Section 2.3.2.
“Facility” shall have the meaning as set forth in the Recitals of this
Agreement.
“First Extended Maturity Date” shall mean August 1, 2022.
“First Option to Extend” shall have the meaning as set forth in Section 2.3.1.
“Fixed Rate” means the annual interest rate established by Lender and agreed
upon by Borrower as set forth in the Fixed Rate Note.
“Fixed Rate Borrowing Tranche” shall mean, to the extent requested by Borrower,
a single advance in an amount not greater than 50% of the Loan as of the Closing
Date to be disbursed on the Closing Date and which accrues interest at the Fixed
Rate.
“Fixed Rate Note” shall mean, solely to the extent Borrower requests a Fixed
Rate Borrowing Tranche, the Multifamily Note (Fixed Rate) of Borrower in the
face amount of the Fixed Rate Borrowing Tranche, together with all amendments,
modifications, increases, extensions, renewals, replacements or supplements.
“Fixed Rate Termination Fee” shall have the meaning as set forth in Section
2.5.4.2.
“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation.


Credit Agreement
 
Page 5

--------------------------------------------------------------------------------





“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 and applied on a
consistent basis both as to classification of items and amounts.
“Guarantor” shall mean individually and collectively (i) Steadfast Income REIT,
Inc. and (ii) any entity or individual who becomes a Guarantor pursuant to the
terms of this Agreement or the other Loan Documents.
“Guaranty” shall mean that certain Guaranty of even date herewith executed by
Steadfast Income REIT, Inc. in connection with the Loan, together with all
amendments, modifications, supplements or replacements thereto.
“Guide” shall have the meaning as set forth in Section 8.9.
“Increased Cost Amount” shall have the meaning as set forth in Section 5.6.1.
“Indebtedness” shall mean at any time and from time to time the (i) principal
amount of the Revolving Credit Note and Fixed Rate Note then outstanding, (ii)
any interest owed pursuant to the Revolving Note and Fixed Rate Note , and (iii)
any other fees, costs or amounts due under the Revolving Credit Note, the Fixed
Rate Note, this Agreement, or any other Loan Document.
“Initial Market Value” shall mean the Market Value of any Mortgaged Property as
determined by Lender based on Lender’s then current underwriting policies as of
the date the same is included in the Collateral Pool pursuant to the provisions
hereof. The Initial Market Value of each Collateral Pool Property is shown at
Schedule 1.1(A). The Lender shall update Schedule 1.1(A) or otherwise confirm
Initial Market Value in writing as of the date a Mortgaged Property is included
as a Collateral Pool Property pursuant to the provisions hereof; provided
however, that with respect to a Mortgaged Property acquired or developed within
12 months prior to the date such Mortgaged Property is added as a Collateral
Pool Property, the Initial Market Value shall not exceed the lesser of (i)
appraised value or (ii) the sum of (a) the purchase price paid by Borrower for
such Mortgaged Property, (b) the capital expenditures paid by Borrower for such
Mortgaged Property during such 12 month period, (c) the acquisition costs (not
to exceed 3% of the purchase price paid by Borrower in connection with the
purchase of such Mortgaged Property) and (d) any escrows held by or on behalf of
Lender on account of capital expenditures as determined by Lender (i.e.
replacement reserves or repair escrows) for such Mortgaged Property; provided,
further, that Lender may agree, in its sole discretion, to a Borrower’s written
request to limit Lender’s recovery from a Collateral Pool Property to a certain
dollar amount due to recording tax considerations in a particular Property
Jurisdiction (which limitation shall be memorialized in the applicable Security
Instrument), in which event the Market Value for such Collateral Pool Property
shall never exceed such limited recovery amount.


Credit Agreement
 
Page 6

--------------------------------------------------------------------------------





“Interest Period” shall have the meaning as set forth in Section 4.3.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, final issued opinion, binding release, ruling,
order, injunction, writ, or decree of any Official Body.
“Lender” shall mean at any time and from time to time, the entity that is the
holder of the Revolving Credit Note and Fixed Rate Note. PNC Bank, National
Association, a national banking association, the initial Lender, intends to sell
the Revolving Credit Note and Fixed Rate Note to Freddie Mac and assign all of
its interests in this Agreement and the other Loan Documents to Freddie Mac
subsequent to the Closing Date, provided each Collateral Pool Property serves as
Collateral for the Loan as of the date of said assignment.
“LIBOR” shall have the meaning as set forth in the Revolving Credit Note.
“LIBOR Index” shall have the meaning as set forth in the Revolving Credit Note.
“LIBOR Index Page” shall have the meaning as set forth in the Revolving Credit
Note.
“LIBOR Index Rate” shall have the meaning as set forth in the Revolving Credit
Note.
“Liquidity” shall have the meaning as set forth in the Guaranty.
“Loan” shall mean $235,124,750 as of the Closing Date, subject to increase as
provided in Section 2.4.3 hereof and contraction as provided in Sections 2.4.1
and 2.4.2 hereof.
“Loan Agreement” shall mean each Multifamily Loan and Security Agreement
executed by a Borrower, as same may be amended, modified, increased or
supplemented from time to time, including all riders, exhibits and schedules
attached thereto.
“Loan Documents” shall mean individually and collectively this Agreement, the
Revolving Credit Note, the Fixed Rate Note, the Guaranty, the Collateral Pool
Property Documents and any other instruments, certificates or documents executed
by Borrower or any Affiliate of Borrower now or hereafter delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith.
“Loan Request” shall have the meaning as set forth in Section 2.1.2.


Credit Agreement
 
Page 7

--------------------------------------------------------------------------------





“LTV Ratio” shall mean the product, expressed as a percentage, determined by
dividing the Outstanding Borrowing Tranches by the aggregate of the then current
Market Values of the Collateral Pool Properties exclusive of any voluntary or
mandatory principal prepayments allowed or required hereunder.
“Margin” shall mean with respect to a Base Rate Borrowing Tranche, the sum of
the Net Spread and the Servicing Spread.
“Market Value” shall mean as to an individual Collateral Pool Property, the
Initial Market Value of such property, in each case as such value may be
subsequently increased or decreased in accordance with the terms and conditions
of this Agreement.
“Material Adverse Change” shall mean any set of circumstances or events which,
in Lender’s reasonable discretion, would have or is then reasonably expected to
have a material adverse effect on (i) the validity or enforceability of this
Agreement or the other Loan Documents Taken as a Whole, (ii) the ability of
Borrower Taken as a Whole to duly perform the Obligations, (iii) the ability of
Lender to enforce its legal remedies pursuant to this Agreement or the other
Loan Documents Taken as a Whole, including, without limitation, by realizing
upon any Collateral or any guaranty, (iv) the financial condition of Borrower
Taken as a Whole or any Guarantor, or (v) the financial performance or Market
Value of any Collateral Pool Property.
“Maturity Date” shall mean the earlier of (i) the Scheduled Maturity Date, as
the same may be extended to the First Extended Maturity Date and the Second
Extended Maturity Date, as applicable or (ii) the date on which the unpaid
principal balance of the Loan becomes due and payable by acceleration or
otherwise pursuant to this Agreement or any Loan Document or the exercise by
Lender of any right or remedy under this Agreement or any Loan Document to
accelerate the stated Maturity Date.
“Maximum Facility Available” shall mean, at the time of determination, the
maximum amount which Borrower may borrow under this Agreement without violating
the Sublimits set forth in Section 2.1.4.
“Maximum LTV Ratio” shall mean 72.5%
“Minimum Expansion Amount” shall have the meaning as set forth in Section 2.4.3.
“Minimum Net Worth” shall have the meaning as set forth in the Guaranty.
“Month” shall mean the appropriate calendar month.
“Monthly Payment Statement” shall have the meaning as set forth in Section 5.3.


Credit Agreement
 
Page 8

--------------------------------------------------------------------------------





“Mortgaged Property” shall have the meaning as set forth in the Loan Agreement
consisting of conventional multifamily real property owned by Borrower or
Proposed Borrower, as applicable. Each Mortgaged Property shall be acceptable to
Lender in its sole discretion, fully constructed and shall have received all
final certificates of occupancy.
“Net Operating Income” shall mean an annualized dollar amount, as determined by
Lender in its sole discretion in accordance with Lender’s then applicable
underwriting standards, which is equal to all income from the operations of each
Collateral Pool Property that is available for repayment of debt and return of
equity after deducting for economic vacancy and all expenses (including an
allowance for a property management fee) (exclusive of debt service on account
of the Loan). Net Operating Income shall be calculated by Lender for each
individual Collateral Pool Property as of the Closing Date and thereafter on or
about the date of each Valuation performed in accordance with Section 3.4, in
accordance with Lender’s then current methodology, consistently applied,
excluding from such calculation expenses from depreciation, amortization,
interest expenses, non-recurring items and capital expenses, but including in
such calculation an assumed capital expense reserve in an amount consistent with
Lender’s then current requirements for such capital reserves.
“Net Spread” shall have the meaning as set forth in Section 4.2.3 with respect
to a Base Rate Borrowing Tranche hereunder.
“Notice” shall have the meaning as set forth in Section 10.8.
“Obligation”, “Obligations”, “obligation”, or “obligations” shall mean the
Indebtedness and any other obligation or liability of Borrower to Lender,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Revolving Credit Note, the Fixed Rate Note
or any other Loan Document.
“Official Body” shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, bureau,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic, to the
extent having jurisdiction over a Collateral Pool Property, Borrower, Guarantor,
the Loan or the Lender as the case may be.
“Outstanding Borrowing Tranches” shall mean the sum of all Borrowing Tranches
outstanding at any one time.
“Payment Date” shall have the meaning as set forth in Section 5.3.


Credit Agreement
 
Page 9

--------------------------------------------------------------------------------





“Permitted Exceptions” shall mean those title exceptions approved by Lender on
Lender’s title insurance policy accepted by Lender on the Closing Date and
thereafter as permitted and approved pursuant to Sections 3.1.2.2 and 3.3.2 or
as otherwise approved by Lender.
“Potential Default” shall mean any event or condition which, with the passage of
time, the giving of notice, or a determination by Lender, or any combination of
the foregoing, would constitute an Event of Default.
“Prepayment Premium” shall mean the prepayment premium calculated in accordance
with the Fixed Rate Note.
“Prepayment Premium Period” shall have the meaning as set forth in the Fixed
Rate Note.
“Prime Rate” shall mean the rate of interest per annum established on the first
day of each Month during the term hereof and published in The Wall Street
Journal as the prime rate, or any comparable publication reasonably selected by
Lender in the event The Wall Street Journal no longer publishes the prime rate,
plus the applicable Margin.
“Prime Rate Borrowing Tranche” shall mean all advances hereunder which accrue
interest at the Prime Rate. Notwithstanding anything to the contrary contained
herein, no Prime Rate Borrowing Tranches will be permitted hereunder except as
may be required pursuant to Sections 4.3.2 or 4.4.2.
“Proceeding” shall have the meaning as set forth in Section 8.5.
“Proposed Borrower” shall mean a Single Asset Entity that is an Affiliate of
Borrower and is the owner of one or more Mortgaged Properties which have been
proposed to be included in the Collateral Pool, pursuant to the terms hereof.
“Reaffirmation Date” shall have the meaning as set forth in Section 7.2.
“Release Termination Fee” shall have the meaning as set forth in Section
2.5.4.3.
“Renewal Date” shall have the meaning as set forth in Section 4.3.3.
“Renewal Request” shall have the meaning as set forth in Section 4.3.3.
“Required Financial Statements” shall have the meaning as set forth in Section
8.9.


Credit Agreement
 
Page 10

--------------------------------------------------------------------------------





“Revolving Credit Note” shall mean the Multifamily Note (Floating Rate) of
Borrower, in the face amount of the Loan, which evidences the Loan, together
with all amendments, modifications, increases, extensions, renewals,
replacements, or supplements.
“Scheduled Maturity Date” shall mean August 1, 2021.
“Seasoning Fee” shall have the meaning as set forth in Section 2.5.3.
“Second Extended Maturity Date” shall mean August 1, 2023.
“Second Option to Extend” shall have the meaning as set forth in Section 2.3.2.
“Securitized Loan” shall have the meaning as set forth in Section 3.3.1.
“Securitized Loan Collateral” shall have the meaning as set forth in Section
3.3.1.
“Securitized Product” shall mean Freddie Mac’s then current product for
financing a performing loan that is intended to be securitized in a
securitization where the most subordinate debt component of such securitization
is sold to a party unrelated to Freddie Mac.
“Seismic Report Fee” shall mean a non-refundable fee equal to Lender’s and
Servicer’s reasonable out-of-pocket costs and expenses incurred in obtaining a
seismic report with respect to any real property for which Lender, in its
reasonable discretion, deems such report necessary.
“Servicer” shall mean PNC Bank, National Association, a national banking
association, Freddie Mac or any subsequent independent contractor appointed by
Lender, at Lender’s sole cost and expense, to administer the Loan and the Loan
Documents or otherwise perform certain functions in connection therewith under
the terms of a Servicing Agreement and/or Guide.
“Servicing Agreement” shall mean the Guide as modified by any agreement between
Lender and an independent contractor pursuant to which Lender appoints said
independent contractor as Servicer under this Agreement, the Revolving Credit
Note, the Fixed Rate Note, and the other Loan Documents.
“Servicing Spread” shall mean (0.0005) times the outstanding Base Rate Borrowing
Tranches.
“Sponsor” shall mean collectively (i) Steadfast Income REIT, Inc., a Maryland
corporation, and (ii) any entity or individual which becomes a sponsor.


Credit Agreement
 
Page 11

--------------------------------------------------------------------------------





“Sponsor Liquidity Event” shall mean a liquidation of the Sponsor which shall
include a sale or merger of the Sponsor into another entity or the Sponsor’s
public issuance of common stock, convertible debt, equity or other similar
securities or a merger of the Sponsor’s Advisor into the Sponsor, dissolution or
winding up of Sponsor or Borrower or any plan of liquidation related to the
Sponsor or Borrower adopted directly or indirectly by Sponsor’s board of
directors (each an “Event”) of which any Event must be approved by Lender prior
to the occurrence of such Event.
“Sublimits” shall have the meaning as set forth in Section 2.1.4.
“Taken as a Whole” means the Borrower collectively as a group, or this Agreement
and the other Loan Documents, collectively as a group.
“Termination Fee” means singularly and collectively, as the context may require,
the Base Rate Termination Fee, Fixed Rate Termination Fee and Release
Termination Fee.
“Underwriting Materials” shall mean all materials required by Lender pursuant to
Lender’s then current loan underwriting requirements including, without
limitation, a current appraisal acceptable to Lender for a Mortgaged Property to
be added to the Collateral Pool.
“Unused Commitment Fee” shall have the meaning as set forth in Section 2.5.2.
“Valuation” shall have the meaning as set forth in Section 3.4.1.
“Valuation Letter” shall have the meaning as set forth in Section 3.4.1.
1.2    Construction.
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents.
1.2.1    Number; Inclusion.
References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”, and
“including” has the meaning represented by the phrase “including without
limitation”.
1.2.2    Determination.
References to “determination” of or by Lender shall be deemed to include
good-faith estimates by Lender (in the case of quantitative determinations) and
good-faith beliefs by Lender (in the case of qualitative determinations) and
such determinations shall be conclusive absent manifest error.


Credit Agreement
 
Page 12

--------------------------------------------------------------------------------





1.2.3    Lender’s Discretion and Consent; References to Lender’s Requirements.
Whenever Lender is granted the right herein to act in its sole discretion or to
grant or withhold consent, such right shall be exercised in good faith, and
whenever a reference is made to “Lender’s then current requirements”, “Lender’s
then current programs” or the like, such reference shall be deemed to mean such
requirements, programs and the like as are then standard in the secondary
multifamily mortgage industry, as such standards are generally reflected in the
then current version of the Guide.
1.2.4    Documents Taken as a Whole.
The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document.
1.2.5    Headings.
The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents preceding this Agreement or such other Loan
Document are for reference purposes only and shall not control or affect the
construction of this Agreement or such other Loan Documents or the
interpretation thereof in any respect.
1.2.6    Implied References to this Agreement.
Article, section, subsection, clause, exhibit and schedule references are to
this Agreement unless otherwise specified, and exhibits and schedules attached
hereto are incorporated herein by this reference.
1.2.7    Persons.
Reference to any Person includes such Person’s successors and assigns (but only
if such successors and assigns are permitted by this Agreement or such other
Loan Document, as the case may be), and reference to a Person in a particular
capacity excludes such Person in any other capacity.
1.2.8    From, To and Through.
Relative to the determination of any period of time, “from” means “from and
including”, “to” means “to but excluding”, and “through” means “through and
including”.


Credit Agreement
 
Page 13

--------------------------------------------------------------------------------





1.2.9    Conflicts with Other Loan Documents.
In the event of any conflict between the terms and provisions of this Agreement
and any other Loan Document, the terms and provisions of this Agreement shall
prevail.
1.3    Accounting Principles.
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate) or, at the request of Borrower and consented to by Lender, cash
accounting principles recognized and consistently applied at that time by the
accounting industry. In the event of any change after the date hereof in GAAP,
and if such change would result in the inability to determine compliance with
any financial covenants set forth herein, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with Borrower’s financial statements at that time.
2.    REVOLVING LOAN FACILITY.
2.1    Revolving Loan.
2.1.1    Revolving Loan.
Subject to the terms of this Agreement from time to time prior to the Maturity
Date, Lender shall make revolving advances in an amount not to exceed the amount
of the Loan. All advances pursuant to this Agreement, the Revolving Credit Note
and the Fixed Rate Note constitute a single indebtedness, and all of the
Collateral is security for the Obligations.


Credit Agreement
 
Page 14

--------------------------------------------------------------------------------





2.1.2    Loan Requests and Funding.
Subject to the terms and conditions set forth herein, on the Closing Date,
Borrower may request a Fixed Rate Borrowing Tranche, and Borrower may from time
to time request a Base Rate Borrowing Tranche in each case by delivering Notice
to Servicer in the form attached hereto as Schedule 2.1.2 (“Loan Request”).
Borrower may at any one time submit 1 or more Loan Requests for a Base Rate
Borrowing Tranche, which shall not be less than $10,000,000 or such lesser
amount as determined by Lender in its sole discretion; provided, however, that
the amount of the proposed Base Rate Borrowing Tranche may be in an amount not
less than $1,000,000 if at the time of the Loan Request the difference between
the Maximum Facility Available and the outstanding Base Rate Borrowing Tranches
is less than $10,000,000. Notwithstanding anything to the contrary contained
herein, (i) no Prime Rate Borrowing Tranches will be permitted hereunder except
as may be required pursuant to Sections 4.3.2 or 4.4, and (ii) Borrower is
permitted a maximum of 10 Borrowing Tranches outstanding at any one time, except
in connection with Borrower’s cure of a Sublimits violation pursuant to Section
5.4.2.
Subject to the terms and conditions set forth herein, Borrower may from time to
time request an increase to an existing Base Rate Borrowing Tranche by
delivering to Servicer a Loan Request. Any request of an increase to an existing
Base Rate Borrowing Tranche shall be in an amount not less than $1,000,000.
Provided all conditions set forth in this Agreement and the other Loan Documents
are satisfied, the Lender shall fund the amount requested in the Loan Request to
Borrower on the Borrowing Date relating to a Base Rate Borrowing Tranche and the
Closing Date for the Fixed Rate Borrowing Tranche. The Borrowing Date relating
to a Base Rate Borrowing Tranche, shall be the Business Day set forth in the
Loan Request, provided that Lender received Notice from Servicer not less than
30 days prior to the proposed Borrowing Date. Borrower may revoke any pending
but unfunded Loan Request provided that Borrower reimburses Lender and Servicer
for any reasonable costs and expenses (including Attorneys’ Fees and Costs)
incurred in connection with such Loan Request. Lender shall fund the amounts
requested in any Loan Request relating to a Base Rate Borrowing Tranche by 3:00
p.m. Eastern Time on the Borrowing Date. In addition to the foregoing, while an
Event of Default or Potential Event of Default exists, Lender may refuse to make
any further Base Rate Borrowing Tranches available to Borrower.


Credit Agreement
 
Page 15

--------------------------------------------------------------------------------





2.1.3    Recalculations.
2.1.3.1    Aggregate Stressed Debt Service and LTV Ratio shall each be
recalculated (i) as of each Loan Request, (ii) as of each Renewal Request, or
deemed renewal under Section 4.3.3, (iii) on or about the date of each Valuation
performed in accordance with Section 3.4.1, (iv) as of each addition or release
of a Collateral Pool Property to or from the Collateral Pool, (v) as of each
repayment of any principal portion of the Outstanding Borrowing Tranches, (vi)
as of the exercise of the First Extension Option (if applicable), or the Second
Extension Option (if applicable), (vii) as of the Expansion Option Date, and
(viii) upon the occurrence of any Material Adverse Change. Each recalculation of
Aggregate Stressed Debt Service and the LTV Ratio shall be based on Lender’s
then current underwriting policies, consistently applied.
2.1.3.2    In the event of: (i) an addition of a Mortgaged Property to the
Collateral Pool, Lender shall add the Net Operating Income of the Mortgaged
Property to be added to the Collateral Pool to the most recent determination of
Net Operating income for the existing Collateral Pool; (ii) a release of a
Collateral Pool Property from the Collateral Pool, Lender shall subtract the Net
Operating Income of the Collateral Pool Property released from the Collateral
Pool from the most recent determination of the Net Operating Income for the
Collateral Pool; or (iii) a substitution of a Collateral Pool Property in the
Collateral Pool, Lender shall (x) add the Net Operating Income of the Mortgaged
Property to be added to in the Collateral Pool to the most recent determination
of Net Operating Income for the existing Collateral Pool and (y) subtract the
Net Operating Income of the Collateral Pool Property released from the
Collateral Pool from the most recent determination of Net Operating Income for
the Collateral Pool.
2.1.4    Sublimits.
Notwithstanding anything to the contrary set forth herein, Borrower may borrow
hereunder only to the extent that after giving effect to such borrowing
(collectively, the “Sublimits”):
2.1.4.1    the LTV Ratio shall not exceed the Maximum LTV Ratio;
2.1.4.2    the Aggregate DSCR shall not be less than 1.45:1.00;
2.1.4.3    the number of Borrowing Tranches outstanding shall not exceed 10,
unless an Expansion has occurred, in which event the number of Base Rate
Borrowing Tranches shall not exceed 15 if the Loan has been increased to
$300,000,000 and shall not exceed 20 if the Loan has been increased to
$350,000,000;


Credit Agreement
 
Page 16

--------------------------------------------------------------------------------





2.1.4.4    the aggregate amount of the Outstanding Borrowing Tranches shall not
exceed the Loan.
In the event either of the Sublimits set forth in Section 2.1.4.1 or Section
2.1.4.2 above are not satisfied at any time prior to the Expiration Date, Lender
shall provide Borrower with Notice in the form attached hereto as Schedule
2.1.4, and Borrower shall comply with the provisions of Section 5.4.2.
2.2    Term.
The term of the Loan shall commence on the Closing Date and shall terminate on
the Expiration Date. The entire Indebtedness shall be due and payable on the
Expiration Date.
2.3    Option to Extend.
2.3.1    First Option to Extend.
Borrower shall have the option to extend the Scheduled Maturity Date to the
First Extended Maturity Date (“First Option to Extend”), upon satisfaction of
each of the following conditions precedent in Lender’s discretion:
(i)    Borrower shall provide written Notice to Lender at least 60 days, but no
more than 90 days, prior to the Scheduled Maturity Date, which Notice shall be
supplemented by such additional information as Lender may reasonably require to
determine, in its sole discretion, whether the conditions set forth in this
Section 2.3.1 have been satisfied;
(ii)    Borrower shall pay on or prior to the Scheduled Maturity Date (a) all
amounts due and owing pursuant to the Fixed Rate Note, if any; provided however,
any unpaid principal may be converted to a Base Rate Borrowing Tranche if
Borrower complies with all of the terms and provisions of this Agreement for
obtaining a Base Rate Borrowing Tranche, (b) the Extension Fee to Lender
together with the Notice delivered pursuant to clause (i) above (provided, that
if Borrower elects to terminate the First Extension Option prior to the
Scheduled Maturity Date for any reason, Lender shall reimburse Borrower for the
Extension Fee) and (c) all of Lender’s and Servicer’s reasonable costs and
expenses (including, without limitation, Attorneys’ Fees and Costs) incurred in
connection with the requested extension;
(iii)    Borrower shall provide to Lender all documents in connection with the
requested extension as Lender shall require, in its reasonable discretion;
(iv)    no Potential Default or Event of Default shall have occurred and then be
continuing under this Agreement or any of the Loan Documents;


Credit Agreement
 
Page 17

--------------------------------------------------------------------------------





(v)    Borrower shall be in compliance with the Sublimits; and
(vi)    The representations and warranties set forth in Section 7 shall be true
and correct as of the date of Borrower’s Notice to Lender requesting the
extension and as of the effective date of the extension of the Scheduled
Maturity Date.
If Borrower elects to exercise the First Option to Extend, then the Net Spread
applicable for any Borrowing Tranche (including the converted Fixed Rate
Borrowing Tranche) shall be redetermined by Lender in its sole discretion in
accordance with Section 4.2.3 hereof. Lender and Borrower shall evidence the
First Extended Maturity Date and applicable Net Spread pursuant to this Section
2.3.1 by executing a confirmation substantially in the form attached hereto as
Schedule 2.3.
If Borrower does not exercise the First Option to Extend, the entire
Indebtedness shall be payable on the Scheduled Maturity Date.
2.3.2    Second Option to Extend.
Borrower shall have the option to extend the First Extended Maturity Date to the
Second Extended Maturity Date (“Second Option to Extend”), upon satisfaction of
each of the following conditions precedent in Lender’s discretion:
(i)    Borrower shall provide written Notice to Lender at least 60 days, but no
more than 90 days, prior to the First Extended Maturity Date, which Notice shall
be supplemented by such additional information as Lender may reasonably require
to determine, in its sole discretion, whether the conditions set forth in this
Section 2.3.2 have been satisfied;
(ii)    Borrower shall pay (a) the Extension Fee to Lender together with the
Notice delivered pursuant to clause (i) above (provided, that if Borrower elects
to terminate the Second Extension Option prior to the First Extended Maturity
Date for any reason, Lender shall reimburse Borrower for the Extension Fee) and
(b) all of Lender’s and Servicer’s reasonable costs and expenses (including,
without limitation, Attorneys’ Fees and Costs) incurred in connection with the
requested extension on or prior to the First Extended Maturity Date;
(iii)    Borrower shall provide to Lender all documents in connection with the
requested extension as Lender shall require, in its reasonable discretion;
(iv)    no Potential Default or Event of Default shall have occurred and then be
continuing under this Agreement or any of the Loan Documents;
(v)    Borrower shall be in compliance with the Sublimits; and


Credit Agreement
 
Page 18

--------------------------------------------------------------------------------





(vi)    The representations and warranties set forth in Section 7 shall be true
and correct as of the date of Borrower’s Notice to Lender requesting the
extension and as of the effective date of the extension of the First Extended
Maturity Date.
If Borrower elects to exercise the Second Option to Extend, then the Net Spread
applicable for any Borrowing Tranche shall be redetermined by Lender in its sole
discretion in accordance with Section 4.2.3 hereof. Lender and Borrower shall
evidence the Second Extended Maturity Date and applicable Net Spread pursuant to
this Section 2.3.2 by executing a confirmation substantially in the form
attached hereto as Schedule 2.3.
If Borrower does not exercise the Second Option to Extend, the entire
Indebtedness shall be payable on the First Extended Maturity Date.
2.4    Contraction and Expansion Options.
2.4.1    Borrower’s Election of Contraction Option.
Borrower shall have the right to decrease the Loan as described below; provided
such decrease is a result of either Borrower’s (i) sale of a Collateral Pool
Property to a third party as reasonably determined by Lender; (ii) refinancing
of a Collateral Pool Property in connection with a Securitized Loan pursuant to
the provisions of Section 3.3; or (iii) release of a Collateral Pool Property
pursuant to Section 3.2, but not sold to a third party or refinanced in
connection with a Securitized Loan. Borrower shall exercise such right by (a)
delivering to Lender 60 days prior written Notice of its intent to decrease the
Loan, which Notice shall be accompanied by payment of all reasonable costs and
expenses that Lender and Servicer incur in connection with such decrease,
including, but not limited to, Attorneys’ Fees and Costs, and (b) by executing
and where appropriate acknowledging (A) amendments to the Loan Documents, in
form and substance reasonably acceptable to Lender, as Lender deems reasonably
necessary to evidence the decrease in the Loan, and (B) any other amendments or
agreements deemed reasonably necessary by Lender. All amendments referred to in
clause (b)(A) of the preceding sentence shall be prepared by Lender’s counsel
and delivered to Borrower within a reasonable time of Borrower’s Notice to
Lender under clause (a) of the preceding sentence. Upon Borrower’s compliance
with all of the provisions of items (a) and (b) above, the Loan shall be
decreased by an amount equal to the Allocated Loan Amount of the released
Collateral Pool Property in the event of a third party sale decreased by the
amount of the Securitized Loan in the event of a refinance pursuant to the
provisions of Section 3.3 or decreased by an amount equal to the Allocated Loan
Amount of the released Collateral Pool Property not sold to a third party or
refinanced in connection with a Securitized Product. Once Borrower has elected
to decrease the Loan as provided herein, any unexercised expansion of the Loan
as set forth in Section 2.4.3 shall be deemed null and void and of no further
force and effect.


Credit Agreement
 
Page 19

--------------------------------------------------------------------------------





2.4.2    Lender’s Election of Contraction Option.
In the event a Collateral Pool Property is released pursuant to Section 3.2 and
not refinanced or acquisition financed, as applicable, by a Securitized Product,
Lender, in its sole discretion may, within 120 days of such release, reduce the
Loan as to any future Base Rate Borrowing Tranches by the Allocated Loan Amount,
and Borrower shall pay the Termination Fee.
2.4.3    Expansion Option.
Prior to the twelve (12) months immediately preceding the Scheduled Maturity
Date, Borrower shall have the right to increase the Loan as described below, up
to a maximum of $350,000,000 provided that (i) neither a Potential Default or
Event of Default under this Agreement shall have occurred and then be continuing
at the time of such increase, and (ii) the representations and warranties of
Section 7 are true and correct at the time of such increase and (iii) Guarantor
complies with the Minimum Net Worth and Liquidity requirements set forth in
Section 8.10 at the time of such increase. Borrower shall exercise such right by
(a) delivering to Lender 60 days prior written Notice of its intent to increase
the Loan, which Notice shall be accompanied by (1) the Expansion Fee, and (2)
payment of all reasonable costs and expenses that Lender and Servicer incur in
connection with such increase, including, but not limited to, Attorneys’ Fees
and Costs, and (b) executing and where appropriate acknowledging (1) amendments
to the Loan Documents, in form and substance reasonably acceptable to Lender, as
Lender deems reasonably necessary to evidence the increase in the Loan and to
increase the amount of coverage under Lender’s existing title insurance
policies, and (2) any other amendments or agreements deemed reasonably necessary
by Lender. All amendments referred to in clause (b)(1) of the preceding sentence
shall be prepared by Lender’s counsel and delivered to Borrower within a
reasonable period of time following Borrower’s Notice to Lender under clause (a)
of the preceding sentence. Upon Borrower’s compliance with all of the provisions
in this Section, the Loan (as to any future Base Rate Borrowing Tranches) shall
be increased to the amount selected by Borrower (the “Expansion Amount”). The
minimum amount of each increase in the Loan requested by Borrower pursuant to
this Section shall be $25,000,000 (“Minimum Expansion Amount”). Subject to the
provisions of Section 2.4.1 and this Section 2.4.3, the Borrower shall have an
unlimited number of expansion options, but in no event shall the number of
requested increases by Borrower exceed 2 within any 12 month period.


Credit Agreement
 
Page 20

--------------------------------------------------------------------------------





2.5    Fees.
2.5.1    Fees and Costs Due on the Closing Date.
Borrower shall pay on the Closing Date, as further consideration for Lender’s
cost in underwriting the Loan, (i) a non-refundable transaction fee, payable to
Freddie Mac, equal to the amount of 0.0005 times the amount of the Loan, (ii) a
non-refundable transaction fee, payable to Servicer, equal to the amount of
0.0020 times the amount of the Loan (collectively, (i) and (ii), the “Commitment
Fee”), (iii) the Addition Fee (to the extent not previously paid) and Seismic
Report Fee (to the extent applicable) for each Mortgaged Property to be included
as part of the Collateral Pool, and (iv) all reasonable out-of-pocket costs,
expenses and disbursements (including fees and expenses of counsel for Lender
and Servicer), incurred by Lender and Servicer in connection with the
negotiation and execution of this Agreement and other instruments and documents
to be delivered hereunder.
2.5.2    Unused Commitment Fee.
Accruing from the Closing Date until the Maturity Date, Borrower shall pay to
Lender, as consideration for Lender’s commitment hereunder, a nonrefundable
unused commitment fee (the “Unused Commitment Fee”) equal to 0.0020 per annum
(computed on the basis of a year of 360 days and actual days elapsed) on the
average daily difference between the amount of (i) the outstanding principal
balance of the Loan and (ii) the Loan. All Unused Commitment Fees shall be
payable monthly in arrears on each Payment Date and shall be set forth on the
applicable Monthly Payment Statement. Unused Commitment Fee payments which cover
less than 1 month shall be prorated based on the actual number of days elapsed.
Any accrued but unpaid Unused Commitment Fees shall also be due and payable on
the Expiration Date.


Credit Agreement
 
Page 21

--------------------------------------------------------------------------------





2.5.3    Seasoning Fee.
If a Collateral Pool Property remains in the Collateral Pool for 3 years and
upon each subsequent 1 year anniversary date thereafter until the Expiration
Date (the “Seasoning Period”) Borrower shall pay to Lender an annual seasoning
fee for each such Collateral Pool Property in an amount equal to the product of
0.0050 times the applicable Collateral Pool Property’s Allocated Loan Amount
(the “Seasoning Fee”). On each Payment Date during the applicable Seasoning
Period, 1/12th of the applicable Seasoning Fee shall be paid in arrears on each
Payment Date beginning with the Payment Date immediately after the applicable
anniversary date and shall be set forth on the applicable Monthly Payment
Statement. Any Seasoning Fee payments which cover less than 1 month shall be
prorated based on the actual number of days elapsed. The applicable Seasoning
Fee shall continue to be due and payable until the date on which Lender is
required to deliver its release of the applicable Collateral Pool Property
pursuant to Sections 3.2 or 3.3 as applicable. After such date, any remaining
portion of any such annual Seasoning Fee that would have been due after the date
of such release will not be due. Any accrued but unpaid Seasoning Fees shall
also be due and payable on the Expiration Date.
2.5.4    Base Rate Termination Fee, Fixed Rate Termination Fee and Release
Termination Fee.
2.5.4.1    In the event any Collateral Pool Property is released pursuant to
Section 2.6 or Section 3.2 and not refinanced or acquisition financed by the
Borrower or a third party purchaser, as applicable, by a Securitized Product,
then Borrower shall pay a termination fee (the “Base Rate Termination Fee”)
relating to any applicable Base Rate Borrowing Tranche under either (but not
both) Section 2.5.4.1.1 or Section 2.5.4.1.2 below, as applicable.
2.5.4.1.1    In the event of a prepayment of all or any portion of any Base Rate
Borrowing Tranche, the product of the Allocated Loan Amount attributable to such
Collateral Pool Property multiplied by (i) 4% if the Collateral Pool Property is
released prior to the 1st anniversary of the Closing Date, (ii) 3% if the
Collateral Pool Property is released prior to the 2nd anniversary of the Closing
Date, (iii) 2% if the Collateral Pool Property is released prior to the 3rd
anniversary of the Closing Date or (iv) 1% on or after the 3rd anniversary of
the Closing Date.


Credit Agreement
 
Page 22

--------------------------------------------------------------------------------





2.5.4.1.2    In the event of a prepayment of all of the Base Rate Borrowing
Tranches pursuant to Section 2.6, the product of the (i) Loan (less (x) any
decrease as a result of Borrower’s election of the Contraction Option or (y)
provided Borrower has not previously elected any Contraction Option as a result
of such releases, the aggregate amount of the financing of the previously
released Collateral Pool Properties that are refinanced or financed by the
Borrower or a third party purchaser by a Securitized Product, as applicable, the
“Calculated Loan Amount”) times (ii) (a) 4% if the termination occurs prior to
the 1st anniversary of the Closing Date, (b) 3% if the termination occurs prior
to the 2nd anniversary of the Closing Date, (c) 2% if the termination occurs
prior to the 3rd anniversary of the Closing Date or (d) 1% on or after the 3rd
anniversary of the Closing Date. Provided, however in the event the Borrower’s
prepayment of all of the Base Rate Tranches pursuant to Section 2.6 is the
result of a Sponsor Liquidity Event, then Borrower shall pay a fee equal to 2%
of the Loan if the Sponsor Liquidity Event occurs during the period from the
Closing Date until the 2nd anniversary date of the Closing Date or one percent
(1.0%) of the Loan thereafter.
2.5.4.1.3    No Base Rate Termination Fee will be owed in the event Lender or
its successors is not offering the Securitized Product. Borrower, in the event a
Collateral Pool Property is released pursuant to Section 3.2, will have the
option, in its sole discretion (subject to compliance with the terms of Section
2.4.1) to reduce the Loan by the stated principal amount of the Securitized Loan
for the Collateral Pool Property refinanced through the Securitized Product.
2.5.4.2    In the event any Collateral Pool Property is released pursuant to
Section 2.6 or Section 3.2 then Borrower shall pay a termination fee (the “Fixed
Rate Termination Fee”) relating to any applicable Fixed Rate Borrowing Tranche
as more fully set forth below.
2.5.4.2.1    In the event of a prepayment of all or any portion of any Fixed
Rate Borrowing Tranche as a result of (i) a sale of a Collateral Pool Property,
either (a) the applicable Prepayment Premium calculated in accordance with the
Fixed Rate Note, if the third party purchaser does not finance the acquisition
by a Securitized Product, or (b) the applicable Prepayment Premium calculated in
accordance with the Fixed Rate Note minus 1% of the outstanding principal
balance of the prepaid amount of the Fixed Rate Borrowing Tranche, if the third
party purchaser finances the acquisition by a Securitized Product or (ii) a
release of a Collateral Pool Property (other than by a sale) either (a) the
applicable Prepayment Premium calculated in accordance with the Fixed Rate Note,
if the Collateral Pool Property is released without the use of a Securitized
Product, or (b) the applicable Prepayment Premium calculated in accordance with
the Fixed Rate Note less 1% of the outstanding principal balance of the prepaid
amount of the Fixed Rate Borrowing Tranche, if refinanced by a Securitized
Product.


Credit Agreement
 
Page 23

--------------------------------------------------------------------------------





2.5.4.3    In the event a Collateral Pool Property is released pursuant to
Section 2.6 or Section 3.2 and not refinanced or acquisition financed by the
Borrower or a third party purchaser, as applicable, by a Securitized Product and
(ii) no prepayment occurs, then Borrower shall pay a termination fee (“Release
Termination Fee”), calculated as follows: the product of the Allocated Loan
Amount attributable to such Collateral Pool Property multiplied by (i) 4% if the
Collateral Pool Property is released prior to the 1st anniversary of the Closing
Date, (ii) 3% if the Collateral Pool Property is released prior to the 2nd
anniversary of the Closing Date, (iii) 2% if the Collateral Pool Property is
released prior to the 3rd anniversary of the Closing Date or (iv) 1% on or after
the 3rd anniversary of the Closing Date.
2.5.5    Addition Fee.
For each Mortgaged Property added to the Collateral Pool pursuant to Section 3.1
of this Agreement, Borrower shall upon Lender’s approval of the addition of a
Mortgaged Property to the Collateral Pool pay to: (a) Servicer a non-refundable
addition fee equal to the amount of 0.0020 times the Allocated Loan Amount for
such Mortgaged Property; (b) Lender a non-refundable addition fee equal to the
amount of 0.0010 times the Allocated Loan Amount for such Mortgaged Property
(collectively, the “Addition Fee”).
2.5.6    Expansion Fee.
Upon each Expansion Option Date, Borrower shall pay to (a) Servicer an expansion
fee equal to 0.0020 times the Expansion Amount, and (b) Lender a non-refundable
expansion fee equal to the amount of 0.0005 times the Expansion Amount
(collectively, the “Expansion Fee”).
2.5.7    Extension Fee.
If Borrower elects to exercise (i) its First Option to Extend and/or (ii) its
Second Option to Extend, Borrower shall, in each instance, pay to Servicer an
extension fee equal to $50,000 (the “Extension Fee”).


Credit Agreement
 
Page 24

--------------------------------------------------------------------------------





2.6    Borrower’s Right to Terminate the Agreement.
At any time during the term of the Loan, Borrower shall have the right to
terminate this Agreement in full and the parties’ obligations under the Loan
Documents, provided that Borrower (i) delivers to Lender 30 days advance written
Notice of its revocable election to terminate this Agreement specifying the
Expiration Date, (ii) repays all Indebtedness with respect to, the Loan in full
and (iii) performs all other Obligations under this Agreement, the Revolving
Credit Note, the Fixed Rate Note and the other Loan Documents, including, but
not limited to, Borrower’s obligations to pay the Termination Fee.
Notwithstanding anything herein to the contrary, a Sponsor Liquidity Event shall
be deemed an election by Borrower to terminate this Agreement except as
otherwise permitted pursuant to Section 8.3. Upon Borrower’s compliance with the
terms and provisions in this Section 2.6, Lender shall release the Liens granted
hereunder and release and discharge Borrower from any and all Obligations under
the other Loan Documents except as to environmental indemnifications under
Sections 6.12 and 10.02 of the applicable Loan Agreement on the Expiration Date.
Without limiting any other provision contained herein, in the event Borrower
shall revoke any such request to terminate its Obligations under this Agreement
in full and the parties’ obligations under the Loan Documents, Borrower shall
pay all costs and expenses incurred by Lender and Servicer in connection with
such revocation, including, without limitation, Attorneys’ Fees and Costs.


Credit Agreement
 
Page 25

--------------------------------------------------------------------------------





3.
COLLATERAL POOL, ADDITION AND RELEASE, VALUATIONS AND MATERIAL ADVERSE CHANGE.

3.1    Addition of a Collateral Pool Property.
3.1.1    Procedure for Proposing a Mortgaged Property Addition to the Collateral
Pool.
Borrower or Proposed Borrower, as the case may be, may propose to add one (1) or
more Mortgaged Properties to the Collateral Pool by delivering to Lender (i) a
written proposal for addition of each such proposed Mortgaged Property, (ii) the
Addition Fee as and when required pursuant to Section 2.5.5, (iii) a Seismic
Report Fee, if applicable, and (iv) the Underwriting Materials with respect to
the Mortgaged Property and the Proposed Borrower, if applicable, provided that,
(a) Borrower shall utilize its best efforts to aggregate such submission(s)
relating to one or more Mortgaged Properties to cause such submission(s) to
constitute no more than 3 proposals being submitted to Lender in any 1 Month.
Upon Lender’s receipt of all fees required hereunder and all Underwriting
Materials, Lender shall notify Borrower (or Proposed Borrower, as applicable) of
the same. The determination of whether Borrower or Proposed Borrower has
provided Lender with all Underwriting Materials shall be in Lender’s discretion.
Borrower (or Proposed Borrower, as applicable) shall pay all reasonable costs
and expenses that Lender and Servicer incur in connection with any such proposal
to add a Mortgaged Property to the Collateral Pool, including, but not limited
to, Attorneys’ Fees and Costs and any reasonable costs and expenses incurred
with respect to third party reports, whether or not Lender approves the
Mortgaged Property for addition hereunder. Borrower (or Proposed Borrower, as
applicable) or its Affiliates shall be permitted to engage and pay directly the
third-party consultants to be retained for the required property condition
reports and environmental reports provided that (i) Lender and Servicer approve
in advance and in writing each such consultant and the scope of each such
report, and (ii) each such report states that it is made for the benefit, use
and reliance of Lender and Servicer, as well as Borrower (or Proposed Borrower,
as applicable) and/or its Affiliate. Notwithstanding the foregoing, only a
Mortgaged Property presented by Borrower (or Proposed Borrower, as applicable)
to Servicer for underwriting and approval pursuant to this Agreement will be
eligible for addition to the Collateral Pool.


Credit Agreement
 
Page 26

--------------------------------------------------------------------------------





3.1.2    Approval of the Addition of the Mortgaged Property to the Collateral
Pool.
3.1.2.1    With respect to any Mortgaged Property that Borrower (or Proposed
Borrower, as applicable), proposes for addition to the Collateral Pool, Lender
shall, within 20 days of the date on which Lender notifies Borrower (or Proposed
Borrower, as applicable) that it has received all fees then required hereunder
and all Underwriting Materials, use its best efforts to accept or reject in
writing the proposed Mortgaged Property on the basis of whether such Mortgaged
Property meets Lender’s then current requirements for addition to the Collateral
Pool, as determined by Lender in its sole discretion. In the event that Lender
accepts the Mortgaged Property for addition to the Collateral Pool, Lender shall
provide or cause Servicer to provide Borrower (or Proposed Borrower, as
applicable) with a written approval letter (which letter shall include Lender’s
determination of the Initial Market Value of such Mortgaged Property, the Net
Operating Income of such Mortgaged Property and the initial Allocated Loan
Amount). If Borrower (or Proposed Borrower, as applicable) elects in its sole
discretion to accept the terms thereof, Borrower (or Proposed Borrower, as
applicable) shall execute the approval letter and add such Mortgaged Property to
the Collateral Pool within 20 days of the date of the issuance of the approval
letter, subject to Borrower’s (or Proposed Borrower’s as applicable compliance
with the terms and provisions of Section 3.1.2.2. Notwithstanding anything
contained herein to the contrary, no Mortgaged Property shall be submitted for
addition to the Collateral Pool unless the value of such Mortgaged Property, as
determined by Lender, in its sole discretion, is equal to or greater than
$10,000,000 prior to and after the addition of such Mortgaged Property. The
failure of Lender to respond to Borrower’s (or Proposed Borrower’s, as
applicable) request within such 20 day period shall be deemed a rejection by
Lender of the proposal to add the Mortgaged Property to the Collateral Pool. If
Lender provide(s) the reason(s) for such rejection, Borrower (or Proposed
Borrower, as applicable) shall have 45 days to satisfy the objections of Lender
to such proposed Mortgaged Property (Lender, in its sole discretion, may require
that Borrower (or Proposed Borrower, as applicable) provide within such 45 day
period necessary updates of any or all of the Underwriting Materials). If
Borrower (or Proposed Borrower, as applicable) does not satisfy Lender’s
objections, then such proposal shall be deemed terminated (unless Lender, in its
sole discretion shall agree to extend such 45 day period). Any such termination
shall not prevent Borrower (or Proposed Borrower, as applicable) from
subsequently resubmitting a Mortgaged Property (together with all fees then
required hereunder and the Underwriting Materials) for addition to the
Collateral Pool, provided however, that Borrower or Proposed Borrower may not
resubmit the same Mortgaged Property for addition to the Collateral Pool more
often than 1 time in any 12 month period unless otherwise permitted by Lender.


Credit Agreement
 
Page 27

--------------------------------------------------------------------------------





3.1.2.2    If the Mortgaged Property is accepted for addition to the Collateral
Pool, such Mortgaged Property shall be added to the Collateral Pool, provided
that, at the time of such addition to the Collateral Pool (i) no Event of
Default or Potential Default shall exist and then be continuing, (ii) reserved,
(iii) Borrower (or Proposed Borrower, as applicable) has paid the fees and
expenses required hereunder including, but not limited to, Attorneys’ Fees and
Costs and the Addition Fee, (iv) Borrower (and Proposed Borrower, as applicable)
has submitted the following to Lender: (a) executed Collateral Pool Property
Documents requested by Lender, (b) any modifications or amendments to the
existing Loan Documents as required by Lender, (c) copies of all filing receipts
and acknowledgements issued by any governmental authority evidencing any
recordation or filing necessary to perfect Lender’s Lien on the Mortgaged
Property or other evidence satisfactory to Lender of such recordation and filing
of the applicable Security Instrument, (d) evidence satisfactory to Lender that,
subject to the Permitted Exceptions, (1) in the case of personal property, the
Lien constitutes a first priority security interest in favor of Lender and, (2)
in the case of real property, the Security Instrument constitutes a valid and
perfected first priority Lien in favor of Lender (such evidence to be in the
form of a title insurance policy acceptable to Lender in both form and
substance), (e) such consents to the transaction by Guarantor as requested by
Lender or Servicer in form and substance acceptable to the requesting party, (f)
opinions of counsel acceptable to Lender including but not limited to an
enforceability opinion with respect to Virginia law for any addition to the
Collateral Pool (provided, however, any Virginia law opinion shall only be
required after the Closing Date if material or substantive modifications are
made to the Loan Documents as determined by Lender in its reasonable
discretion), and (g) such other certificates and documentation as required by
Lender or Servicer and (v) in the case of a Proposed Borrower, such Proposed
Borrower shall also execute (a) a joinder agreement relating to the Loan
Documents, and (b) an allonge(s) to the Revolving Credit Note and Fixed Rate
Note. If Borrower (or Proposed Borrower, as applicable) fails to perform any of
the acts, where applicable, or to submit any of the documents or information
listed under (i), (ii), (iii), (iv), and (v) above together with any and all
updates to the Underwriting Materials reasonably requested by Lender within 20
days of the date of Lender’s acceptance, Lender may at its option reject the
Mortgaged Property and terminate such proposal. In the event that Borrower (or
Proposed Borrower, as applicable) performs all of the acts and submits all of
the documents and evidence listed in (i), (ii), (iii), (iv), and (v) and accepts
the terms of any approval letter issued or caused to be issued by Lender and not
withdrawn (such withdrawal to be permitted only as a result of material changes
or circumstances to the Mortgaged Property, Borrower, Guarantor, the Loan or the
existence of a Material Adverse Change), the Mortgaged Property shall be added
to the Collateral Pool.


Credit Agreement
 
Page 28

--------------------------------------------------------------------------------





3.2    Release of a Collateral Pool Property.
Lender shall, upon 30 days advance written Notice, release the Liens with
respect to a Collateral Pool Property, provided, however, such Collateral Pool
Property is not the last remaining Collateral Pool Property (unless Borrower
complies with the penultimate sentence in this Section 3.2), provided that (i)
Borrower shall pay Lender (a) the applicable Termination Fee, if applicable and
(b) all costs and expenses that Lender or Servicer incur in connection with such
release, including, but not limited to, Attorneys’ Fees and Costs and all other
amounts due to Lender hereunder in connection with such release, including,
without limitation, Accrued Interest and unpaid interest, if applicable, (ii) at
the time of the request for such release, no Event of Default or Potential
Default shall exist, (iii) after giving effect to such release, no Event of
Default or Potential Default shall exist, (iv) reserved, and (v) Borrower shall
be in compliance with the Sublimits, provided, however, that if such release
would otherwise cause Borrower to be in non-compliance with the Sublimits set
forth in Section 2.1.4, Borrower shall have the opportunity to cure the same
prior to or simultaneously with such release by complying with the terms and
provisions of Section 5.4.2. Upon the release of a Lien on a Collateral Pool
Property, if the Borrower of such Collateral Pool Property owns no other
Collateral Pool Property, such Borrower shall be released from its obligations
under this Agreement and the other Loan Documents except as to environmental
indemnifications pursuant to Sections 6.12 and 10.02 of the applicable Loan
Agreement. Notwithstanding the foregoing, under no circumstances may Borrower
receive a release of the Security Instrument with respect to the last remaining
Collateral Pool Property prior to the Maturity Date, unless Borrower has elected
to terminate this Agreement pursuant to Section 2.6. Borrower may revoke a
pending request to release a Collateral Pool Property at any time; provided that
Borrower pays all of Lender’s reasonable costs and expenses with respect to such
release request, including, without limitation, Attorneys’ Fees and Costs;
provided, further, that Borrower shall be entitled to reimbursement of any
Termination Fee, if any, paid to Lender in connection with such request to
release a Collateral Pool Property.


Credit Agreement
 
Page 29

--------------------------------------------------------------------------------





3.3    Release of Collateral Pool Property Followed by a Securitized Loan.
3.3.1    Securitized Loan.
Borrower may request that Lender cause Servicer to make a Securitized Loan (the
“Securitized Loan”) to be secured by a Collateral Pool Property designated by
Borrower (the “Securitized Loan Collateral”) to be simultaneously released from
the Collateral Pool and encumbered in favor of Servicer as security for
Borrower’s obligations under the Securitized Loan, which request shall be made
in accordance with the provisions of Section 3.3.2. The Securitized Loan shall
be made in accordance with the terms and conditions of a Securitized Product.
Notwithstanding the foregoing, under no circumstances may Borrower receive a
release of the Security Instrument with respect to the last remaining Collateral
Pool Property prior to the Maturity Date, unless Borrower has elected to
terminate this Agreement under Section 2.6. Servicer shall be permitted to
collect from Borrower (and Borrower shall pay to Servicer) a commitment fee for
such Securitized Loan, as reasonably determined by Servicer based on
then-current market commitment fees.
3.3.2    Procedure for Making a Securitized Loan.
Borrower may request that Lender cause Servicer to make a Securitized Loan to
Borrower, which request (i) shall be in writing, which writing shall specify (a)
each Collateral Pool Property that will constitute the Securitized Loan
Collateral, (b) the requested original principal amount of the Securitized Loan,
which amount shall be greater than or equal to $10,000,000, (c) the related
reduction in the Maximum Facility Available, (d) whether Borrower has selected
Lender’s then current early rate lock or standard delivery option, and (e) any
payment or prepayment of a Borrowing Tranche, and (ii) shall be accompanied by
(a) any fees then due and owing under the Securitized Product for each
Collateral Pool Property proposed by Borrower to be subject to the Securitized
Loan, and (b) the Underwriting Materials. Following receipt of all of the items
specified in (i) and (ii) of the previous sentence, Lender shall use its best
efforts to consent to Borrower’s request within 45 days of such Notice, provided
that (i) at the time of such request no Event of Default or Potential Default
exists, (ii) the Securitized Loan shall be made in accordance with, and subject
to, the terms and conditions of a Securitized Product, (iii) after giving effect
to such release, no Event of Default or Potential Default shall exist, (iv) the
representations and warranties of Section 7 shall be true and correct as of the
date of Borrower’s request for such Securitized Loan and on the date that such
Securitized Loan is funded by Lender, (v) Borrower will be in compliance with
all provisions hereof, including the Sublimits set forth in Section 2.1.4,
further provided that if any release occasioned by a Securitized Loan would
otherwise cause Borrower to be in non-compliance with the Sublimits, Borrower
shall have the opportunity to cure the same, prior to or simultaneously with the
release and the consummation of the Securitized Loan in accordance with the
provisions of Section


Credit Agreement
 
Page 30

--------------------------------------------------------------------------------





5.4.2, (vi) Borrower shall provide evidence to Lender of title insurance in form
and substance acceptable to Lender and in the face amount of the Securitized
Loan, (vii) the proposed Borrower under the Securitized Loan shall execute and
deliver such documents as Lender, in its discretion, may request in order to
evidence the making of the Securitized Loan and in order to grant Lender a first
priority Lien on the real and personal property constituting the Securitized
Loan Collateral subject, in each case, to any Permitted Exceptions, and (viii)
Borrower shall pay Lender any fees then due and owing under the Securitized
Product. Thereafter, Servicer shall use commercially reasonable efforts to
consummate the Securitized Loan within 30 days after its consent to Borrower’s
request thereof. Notwithstanding the foregoing, in the event that Borrower
selects Lender’s then current early rate lock delivery option, Lender shall use
its best efforts, subject to Borrower’s timely compliance with Lender’s
requests, to lock the interest rate for the requested Securitized Loan within 7
Business Days of Borrower’s Notice hereunder. Any Securitized Loan granted
pursuant to the foregoing provisions shall not reduce the Loan hereunder unless
Borrower elects to reduce the Loan pursuant to Section 2.4.1. Simultaneously
with the closing of the Securitized Loan, Lender shall release the Lien granted
hereunder on the Collateral and the related Borrower (provided, such Borrower
owns no other Collateral Pool Properties) except as to environmental
indemnifications pursuant to Sections 6.12 and 10.02 of the applicable Loan
Agreement. Notwithstanding the foregoing, at any time prior to the release and
consummation of the Securitized Loan, Borrower may by written Notice revoke its
request for a release and a Securitized Loan pursuant to this Section 3.3.2;
provided, however, that Borrower shall reimburse Lender and Servicer
respectively, for Lender’s and Servicer’s costs and expenses, including breakage
costs and Attorneys’ Fees and Costs and any other fees due under this Agreement,
that Lender or Servicer incur in connection with such proposed release and
Securitized Loan financing prior to Borrower’s revocation.


Credit Agreement
 
Page 31

--------------------------------------------------------------------------------





3.4    Valuations.
3.4.1    Timing and Procedure of Valuation.
In addition to any other provisions requiring a valuation hereunder, Lender will
perform, in accordance with its then current underwriting policies, practices
and procedures consistently applied, a valuation (the “Valuation”) to determine
the then (i) Market Value and (ii) Net Operating Income of each Collateral Pool
Property, which Valuation will be performed (a) on the first date such
Collateral Pool Property is added to the Collateral Pool, and (b) on or about
August 1st annually thereafter (“Anniversary Date”). In connection with the
Valuation, Borrower shall deliver to Servicer by no later than June 1st, a
current rent roll (which will be no more than 30 days old) and trailing 12 month
operating statement dated no later than the last day of April with respect to
each Collateral Pool Property, each trailing 12 month operating statement
certified by an Authorized Officer. In the event that a 12 month trailing
operating statement is not available for a Collateral Pool Property because of
when Borrower purchased such Collateral Pool Property, the Borrower must deliver
to the Servicer no later than June 1st a current rent roll (which will be no
more than 30 days old) and no less than a 6 month trailing operating statement
certified by an Authorized Officer in which event Lender may, in Lender’s sole
discretion, annualize such operating statements for the purpose of determining
the Market Value and/or Net Operating Income of such Collateral Pool Property.
Lender may request that Borrower deliver additional current rent rolls (which
shall be no more than 30 days old) more frequently than annually, and Borrower
shall deliver to Servicer such additional current rent rolls, each certified by
an Authorized Officer. Lender may elect, in its sole and absolute discretion, to
use any such additional current rent rolls for Valuation purposes but Lender has
no obligation to do so. Without limiting the foregoing, each such rent roll and
operating statement will be in such form and contain such detail as Lender may
reasonably require and Lender may require that any such rent rolls and operating
statements be verified by an independent party acceptable to Lender if Lender in
its reasonable discretion believes the information contained therein is
inaccurate or misleading. Lender will then notify the Borrower in writing (the
“Valuation Letter”) of the Net Operating Income and Market Value for each
Collateral Pool Property.
3.4.2    Valuations that Disclose a Decrease in Market Value and/or Net
Operating Income.
If any Valuation discloses that the Market Value and/or Net Operating Income of
the Collateral Pool has decreased below the then current values or calculations
thereof, the Maximum Facility Available may be adjusted in accordance with the
provisions of Section 2.1.4 and in the event such decrease in Market Value or
Net Operating Income shall cause Borrower to be in non-compliance with the
Sublimits set forth in Sections 2.1.4.1 or 2.1.4.2, Borrower shall comply with
the provisions of Section 5.4.2.


Credit Agreement
 
Page 32

--------------------------------------------------------------------------------





3.4.3    Valuations that Disclose an Increase in Market Value and/or Net
Operating Income.
If any Valuation discloses that the Market Value and/or Net Operating Income of
the Collateral Pool has increased above the then current values thereof, the
Maximum Facility Available may be adjusted, if necessary, in accordance with the
provisions of Section 2.4.1, and Borrower shall be entitled to borrow and
reborrow hereunder, subject to the Sublimits, up to the remaining amount of the
Loan in accordance with the terms of this Agreement.
3.5    Material Adverse Change to Borrower, Guarantor or a Collateral Pool
Property.
If a Material Adverse Change occurs, Borrower shall promptly notify Lender in
writing as soon as Borrower has notice thereof. If Lender shall receive Notice
of a Material Adverse Change in accordance with the preceding sentence, or
otherwise becomes aware of a Material Adverse Change, which Material Adverse
Change affects a Collateral Pool Property or Borrower, Lender may (and Borrower
shall have the right to request) promptly conduct a Valuation of the affected
Collateral Pool Property pursuant to Section 3.4. Until such time as such
Valuation is completed, the Collateral Pool Property which experienced the
Material Adverse Change, or which is owned by a Borrower that experienced a
Material Adverse Change, shall be deemed, for the purposes of determining
whether any new borrowing request satisfies the Sublimits, to have a Market
Value and Net Operating Income reasonably determined and quantified by Lender
upon the information then available to Lender. Lender shall promptly provide
Borrower with written Notice of the results of such Valuation. If the results of
such Valuation disclose that the Market Value of the affected Collateral Pool
Property has decreased, then the Market Value shall thereafter be deemed to be
the amount shown in such Valuation. In the event that such Valuation hereunder
shall cause Borrower to be in non-compliance with the Sublimits set forth in
Sections 2.1.4.1 or 2.1.4.2, Borrower shall comply with the provisions of
Section 5.4.2. If Lender shall receive Notice of a Material Adverse Change from
Borrower hereunder, or otherwise becomes aware of a Material Adverse Change,
Borrower shall promptly provide any information or documents reasonably
requested by Lender, including, but not limited to, (a) with respect to a
Material Adverse Change which affects Borrower or Guarantor, financial
statements and Borrower’s and/or Guarantor’s business plan to cure such Material
Adverse Change or (b) with respect to a Material Adverse Change which affects
the enforceability of this Agreement or the other Loan Documents Taken as a
Whole, replacement documents in form and substance acceptable to Lender in its
discretion, together with a legal opinion regarding the enforceability of such
replacement documents, acceptable to Lender in its discretion.


Credit Agreement
 
Page 33

--------------------------------------------------------------------------------





4.    INTEREST, COSTS AND CHARGES
4.1    Interest Rate.
The interest rate for each Borrowing Tranche shall be the Base Rate, Fixed Rate
or, if required pursuant to Sections 4.3.2 or 4.4 hereof, the Prime Rate.
Interest rates under this Agreement, the Revolving Credit Note and the Fixed
Rate Note shall be computed on the basis of a year of 360 days and actual days
elapsed.
4.2    Interest Rate Determinations.
4.2.1    Prime Rate, Base Rate, and Fixed Rate Determination.
4.2.1.1    Prime Rate. The initial Prime Rate applicable to any Prime Rate
Borrowing Tranche required under Sections 4.3.2 or 4.4 shall equal the Prime
Rate as of the Borrowing Date or Renewal Date, as applicable. The Prime Rate
shall thereafter fluctuate in accordance with any changes to the Prime Rate as
published from time to time during the term of the Prime Rate Borrowing Tranche.
4.2.1.2    Base Rate. The Base Rate applicable to any Base Rate Borrowing
Tranche hereunder shall, subject to the provisions set forth below, equal the
Base Rate calculated as of the date of the Loan Request and set forth in the
Loan Request. In the event that the Base Rate, calculated as of the Borrowing
Date, is more than 0.0025 higher or lower than the Base Rate set forth in the
Loan Request, the Base Rate applicable to such Loan Request shall instead be the
Base Rate calculated as of the Borrowing Date. Thereafter, (i) the portion of
the Base Rate attributable to the LIBOR Index Rate (or such alternative index as
may be selected by Lender in accordance with the provisions of Section 4.4) for
any Base Rate Borrowing Tranche shall be redetermined as of each renewal of such
Borrowing Tranche pursuant to Section 4.3.3 and (ii) the Margin for all
Borrowing Tranches then outstanding shall be redetermined as of each
determination and redetermination of the Net Spread. As determined and
redetermined pursuant to this Agreement, the same Margin shall apply to all
Borrowing Tranches then outstanding. The portion of the Margin attributable to
the Net Spread shall be determined based on the Aggregate DSCR in accordance
with the table set forth in Schedule 4.2.3. The Aggregate DSCR and Net Operating
Income shall each be redetermined in accordance with the definitions thereof, as
applicable.
4.2.1.3    Fixed Rate. The Fixed Rate applicable to the Fixed Rate Borrowing
Tranche shall be determined pursuant to Borrower’s selection of Lender’s then
current rate lock or standard delivery option.


Credit Agreement
 
Page 34

--------------------------------------------------------------------------------





4.2.2    Prime Rate, Base Rate and Margin Quotations.
Borrower may call Servicer on or before the date on which a Loan Request is to
be delivered or prior to the end of an Interest Period, to receive both a
calculation of the resulting Aggregate DSCR for a proposed Prime Rate (if
required pursuant to Sections 4.3.2 or 4.4) or Base Rate Borrowing Tranche and
an indication of the rates then in effect, including the Margin, but both
parties acknowledge that such projection shall not be binding on Lender or
Borrower, nor shall such projection affect the rate of interest which thereafter
is actually in effect when such interest rate election is made.
4.2.3    Net Spread.
The net spread (the “Net Spread”) applicable for any Base Rate Borrowing Tranche
shall be as set forth in Schedule 4.2.3. With respect to the exercising of the
First Option to Extend or Second Option to Extend, the Net Spread applicable for
any Base Rate Borrowing Tranche during such extended term shall be determined by
Lender in its sole discretion and communicated to Borrower (provided, that
Lender will communicate indicative (but not final) Net Spreads for such
extension period to Borrower at least 2 Business Days prior to the Scheduled
Maturity Date, First Extended Maturity Date or Second Extended Maturity Date, as
applicable). With respect to the exercising of an Expansion Option, the Net
Spread applicable for any Base Rate Borrowing Tranche for such expanded amount
of the Loan shall be determined by Lender in its sole discretion and
communicated to Borrower (provided, that Lender will communicate indicative (but
not final) Net Spreads for such expansion to Borrower at least 2 Business Days
prior to the Expansion Option Date), and the final Net Spread for such expanded
amount of the Loan shall be blended together with the Net Spread then in effect
as determined by Lender. Lender and Borrower shall evidence any new or blended
applicable Net Spread pursuant to this Section 4.2.3, by executing a
confirmation substantially in the form attached hereto as Schedule 2.3.
4.3    Interest Periods.
Upon each Loan Request for a new Base Rate Borrowing Tranche, and upon each
Renewal Request applicable to a Base Rate Borrowing Tranche, Borrower shall
notify Lender of the period (the “Interest Period”) which may only be a 1 month
(having original durations to maturity of approximately 30 days) or 3 month
(having original durations to maturity of approximately 90 days) for which the
LIBOR Index Rate shall be determined.
4.3.1    Interest Period to End on a Business Day.
If the last day of any Interest Period is not a Business Day, the Interest
Period shall be deemed to mature on the Business Day immediately following such
date.


Credit Agreement
 
Page 35

--------------------------------------------------------------------------------





4.3.2    No Interest Periods Beyond the Expiration Date.
Borrower shall not select or renew an Interest Period for any Base Rate
Borrowing Tranche that would end after the Expiration Date. If at the time of
any such selection or renewal the period of time remaining prior to the
Expiration Date is less than 30 days then such Borrowing Tranche shall bear
interest at the Prime Rate. No Prime Rate Borrowing Tranche may remain
outstanding in excess of 30 days at any one time.
4.3.3    Renewals.
For purposes of calculating interest due under the applicable Base Rate
Borrowing Tranche, the first day of the new Interest Period shall be the first
Business Day immediately following the last day of the preceding Interest Period
(“Renewal Date”). For each Base Rate Borrowing Tranche, if no new Interest
Period is specified within 2 Business Days prior to the last day of such
Interest Period, by delivery to Lender of a fully completed, authorized and
executed request therefor (a “Renewal Request”) in the form attached hereto as
Schedule 4.3.3, the Base Rate Borrowing Tranche shall be renewed for an Interest
Period of 1 month at the Base Rate that would be applicable to a Base Rate
Borrowing Tranche disbursed on the applicable Renewal Date having a 1 month
Interest Period. Notwithstanding anything contained herein to the contrary, (i)
no Base Rate Borrowing Tranche may be renewed with a principal amount of less
than $1,000,000 and (ii) in the event the Borrower fails to comply with the
Sublimits set forth with Section 2.1.4.1 or Section 2.1.4.2, Borrower may renew
or consolidate (but not increase the outstanding principal amount of) any Base
Rate Borrowing Tranche(s) then outstanding, all in accordance with the
provisions of this Section 4.3.3, provided that, as of the date of such renewal
or consolidation (a) no Event of Default or Potential Default, other than
Borrower’s failure to comply with Sections 2.1.4.1 or 2.1.4.2, shall then exist,
(b) Borrower’s failure to comply with Sections 2.1.4.1 or 2.1.4.2 shall have
been for a period of less than 90 days, and (c) Borrower is otherwise in full
compliance with all other terms and conditions of the Loan Documents, including
the provisions of Section 4.3.6. Borrower must comply with Sections 2.1.4.1 or
2.1.4.2 pursuant to the provisions of Section 5.4.2.1.


Credit Agreement
 
Page 36

--------------------------------------------------------------------------------





4.3.4    Interest After Default.
So long as (i) any payment under this Agreement remains past due for 30 days or
more, or (ii) any other Event of Default has occurred and is continuing,
interest on the Loan shall accrue on the unpaid principal balance from the
earlier of the due date of the first unpaid installment or the occurrence of
such other Event of Default at the Default Rate (as defined in the Revolving
Credit Note and Fixed Rate Note). If the unpaid principal balance and all
accrued interest on the Loan are not paid in full on the Expiration Date, the
unpaid principal balance and all accrued interest on the Loan shall thereafter
bear interest at the Default Rate. Borrower acknowledges that (a) its failure to
make timely payments will cause Lender to incur additional expenses in servicing
and processing the Loan, (b) during the time that any installment is delinquent
for more than 30 days, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (c) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any installment is delinquent for more than 30 days or any
other Event of Default has occurred and is continuing, Lender’s risk of
nonpayment will be materially increased and Lender is entitled to be compensated
for such increased risk. Borrower agrees that the increase in the rate of
interest set forth in the Revolving Credit Note and Fixed Rate Note represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Agreement, of the additional costs and expenses Lender will
incur by reason of Borrower’s delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquent loan.


Credit Agreement
 
Page 37

--------------------------------------------------------------------------------





4.3.5    Late Charge.
If any amount payable under this Agreement, the Revolving Credit Note, Fixed
Rate Note or any other Loan Document, other than (i) the outstanding amount of
the Revolving Credit Note or Fixed Rate Note payable on the Expiration Date or
(ii) the then outstanding amount of the Loan payable upon acceleration of the
Revolving Credit Note or Fixed Rate Note, is not received by Lender as provided
in the Revolving Credit Note or Fixed Rate Note, as applicable, Borrower shall
pay to Lender, immediately and without demand by Lender, a late charge as
specified in the Revolving Credit Note or Fixed Rate Note. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan, and that it is extremely
difficult and impractical to determine those additional expenses. Borrower
agrees that the late charge payable specified in the Revolving Credit Note or
Fixed Rate Note represents a fair and reasonable estimate, taking into account
all circumstances existing on the date of this Agreement, of the additional
expenses Lender will incur by reason of such late payment. The late charge is
payable in addition to, and not in lieu of, any interest payable at the Default
Rate specified in the Revolving Credit Note or Fixed Rate Note.
4.3.6    Non-Compliance With Sublimits.
If Borrower is unable to cause compliance with the Sublimits pursuant to
Sections 2.1.4.1 or 2.1.4.2, within 15 days following Notice thereof from
Servicer or Lender of Borrower’s non-compliance with such Sublimits, then, for
so long as Borrower fails to comply with such Sublimits, (i) the Net Spread
applicable to all Base Rate Borrowing Tranches then outstanding (and thereafter
renewed) shall automatically increase to 0.01 over the highest Net Spread shown
on Schedule 4.2.3 (as such Net Spreads are adjusted by Lender pursuant to
Section 4.2.3), further increased, if at all, in accordance with Schedule 4.2.3,
as a result of the duration of such Base Rate Borrowing Tranche(s) Interest
Period and (ii) the interest rate applicable to all Fixed Rate Borrowing
Tranches shall automatically increase by 0.0l; provided, however, such increase
shall not constitute a cure of an Event of Default under Section 9.1.12.


Credit Agreement
 
Page 38

--------------------------------------------------------------------------------





4.4    Illegality; Increased Costs.
4.4.1    Illegality; Increased Costs.
At any time at which Lender shall have reasonably determined that (i) adequate
and reasonable means do not exist for ascertaining the applicable LIBOR Index
Rate, (ii) a contingency has occurred which materially and adversely affects the
London interbank market, (iii) the making, maintenance or funding of any
Borrowing Tranche bearing interest in part at the LIBOR Index Rate has been made
unlawful by Lender’s compliance in good faith with any Law or any interpretation
or application thereof by any Official Body or with any request or directive of
any such Official Body (whether or not having the force of Law, but other than
as a result of any misconduct by Lender), (iv) the Base Rate (as determined with
reference to the LIBOR Index Rate) will not adequately and fairly reflect the
cost to Lender of the establishment or maintaining of any such Borrowing
Tranche, or (v) after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Borrowing Tranche are
not available to Lender in the London interbank market, then Lender shall have
the rights specified in Section 4.4.2.
4.4.2    Lender’s Rights.
In the case of the events specified in Section 4.4.1 above, Lender shall
promptly notify Borrower thereof. Upon the date as shall be specified in such
Notice, the obligation of Lender to make advances under any Borrowing Tranche(s)
at the Base Rate shall be suspended until Lender shall have later notified
Borrower of Lender’s reasonable determination that the circumstances set forth
in Section 4.4.1 no longer exist. If at any time Lender notifies Borrower that
it has made a determination under Section 4.4.1, then with respect to any Loan
Request previously submitted but not yet funded, and with respect to any
Borrowing Tranche on which an Interest Period shall thereafter expire, each such
new or renewal Borrowing Tranche(s) shall thereafter bear interest at the Prime
Rate, in each case subject to Section 4.4.1. Lender agrees to exercise its
rights under Section 4.4.1 in a manner that is non-discriminating to Borrower
and only if Lender is also exercising its rights thereunder with respect to
other borrowers similarly situated.
5.    PAYMENTS
5.1    Repayment of Loan.
The obligation of Borrower to repay the aggregate unpaid principal amount of the
Loan together with interest thereon, shall be evidenced by the Revolving Credit
Note and Fixed Rate Note payable to the order of Lender.


Credit Agreement
 
Page 39

--------------------------------------------------------------------------------





5.2    Payments.
All payments and prepayments to be made in respect of principal, interest, fees
or other amounts due from Borrower hereunder shall be due and payable on the
date when due without presentment, demand, protest, or notice of any kind,
including, but not limited to, notice of Lender’s intent to accelerate
Borrower’s Obligations under the Loan Documents and notice of such acceleration,
all of which (unless expressly provided in the Loan Documents) are hereby waived
by Borrower to the maximum extent permitted by applicable law, and without
set-off, counterclaim or other deduction of any nature, and Lender’s right to
action therefor shall immediately accrue. Such payments shall be made to Lender
in immediately available funds when due. Lender’s Monthly Payment Statement
shall, in the absence of manifest error, be conclusive as to the amount of
principal of and interest on the Loan and other amounts owing under this
Agreement, provided that Borrower may challenge the accuracy of any Monthly
Payment Statement within 6 months from the date of receipt of such Monthly
Payment Statement.
5.3    Payment Dates.
Subject to the provisions of Section 5.4, interest on the Loan shall be payable
in arrears and shall be due, together with all other amounts set forth on the
applicable Monthly Payment Statement, prior to 12:00 p.m. Eastern Time on the
1st day of any calendar month during the term hereof (“Payment Date”) and shall
be paid by wire transfer of immediately available funds to an account specified
by Servicer and, simultaneously with such wire transfer. Lender shall (or shall
cause Servicer to) deliver to Borrower an invoice (“Monthly Payment Statement”)
detailing the interest and principal (if applicable), Unused Commitment Fees and
other fees due and payable. Except in the case of a prepayment under Section
5.4, Lender shall deliver the Monthly Payment Statement detailing charges due
for the current calendar month via fax or by other electronic transmittal at
least 5 Business Days prior to the first day of the succeeding calendar month.
In the instance of a renewal of an Interest Period pursuant to Section 4.3.3,
interest on such renewed Base Rate Borrowing Tranche shall be due and payable on
the next Payment Date, subject to any adjustments in interest rates, as if the
Interest Period had not expired and then been renewed. Interest on prepayments
under Section 5.4 shall be due on the date such prepayment is due. Interest on
the principal amount of the Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).


Credit Agreement
 
Page 40

--------------------------------------------------------------------------------





5.4    Prepayments.
5.4.1    Voluntary Prepayments.
Borrower shall have the right, at its option, from time to time to prepay the
Loan in whole or part at any time, but no prepayment may be less than $1,000,000
plus accrued interest thereon. Whenever Borrower desires to prepay any part of
the Loan, Borrower shall provide a prepayment Notice to Lender by 12:00 p.m.
Eastern Time at least 10 Business Days prior to the date of the proposed
prepayment setting forth the following information: (i) the amount to be
prepaid; (ii) the estimated date on which the proposed prepayment is to be made;
and (iii) a statement indicating the application of the prepayment to a
particular Borrowing Tranche(s).
The principal amount of the Borrowing Tranche(s) for which a prepayment Notice
is given, together with Accrued Interest, shall be due and payable by 12:00 p.m.
Eastern Time on the date on which the proposed prepayment is to be made. Lender
shall, upon receipt of Borrower’s Notice, prepare and deliver to Borrower the
same day via facsimile or other electronic transmittal a statement of interest
due with respect to such prepayment, provided that in the event Borrower’s
prepayment Notice is not received by Lender prior to 12:00 p.m. Eastern Time,
Lender shall not be obligated to prepare and deliver such statement of interest
until the Business Day following Lender’s receipt of such Notice.
5.4.1.1    Prepayment of a Base Rate Borrowing Tranche. Unless Borrower for any
reason (i) repays a Prime Rate Borrowing Tranche permitted hereunder or (ii)
repays all or a part of a Base Rate Borrowing Tranche upon the expiration of
such Base Rate Borrowing Tranche’s Interest Period, any prepayment under Section
5.4 shall be accompanied by a payment of the Accrued Interest. The Accrued
Interest for any Base Rate Borrowing Tranche shall be an amount equal to the
interest, applicable to the particular Base Rate Borrowing Tranche being
prepaid, which would have otherwise accrued over the remainder of the applicable
Interest Period (“Accrued Interest”). In addition, upon Lender’s exercise of any
right of acceleration under this Agreement, the Revolving Credit Note, or any
other Loan Document following an Event of Default, Borrower shall pay to Lender
the Accrued Interest on all Base Rate Borrowing Tranches at the time of
acceleration, and all other sums and fees payable to Lender hereunder.
5.4.1.2    Prepayment of a Fixed Rate Borrowing Tranche. Except as otherwise
provided in Section 2.5.4 or any other provision of this Agreement, any
prepayment pursuant to Section 5.4.1, of a Fixed Rate Borrowing Tranche shall be
accompanied by the Prepayment Premium.


Credit Agreement
 
Page 41

--------------------------------------------------------------------------------





5.4.2    Sublimit Violations (Mandatory Prepayment or Collateral Addition).
5.4.2.1    Upon Borrower’s receipt of Notice that it is not in compliance with
the Sublimits, Borrower must either (i) within 90 days of the Notice of
Borrower’s non-compliance with the Sublimits, add a Mortgaged Property in form,
substance, value and in a manner all acceptable to Lender, in its sole
discretion, in accordance with Section 3.1, or (ii) within 45 days of the Notice
of Borrower’s non-compliance with the Sublimits, prepay the Loan in such amount
as is necessary to cause compliance with the Sublimits. Borrower shall provide
Notice to Lender and Servicer, within 20 days of Servicer’s or Lender’s Notice
to Borrower of Borrower’s non-compliance with the Sublimits, of Borrower’s
election to proceed under clause (i) or clause (ii) of the first sentence. If
Borrower provides notice of its election to pledge multifamily real property,
Borrower may also cure any Sublimit non-compliance by providing evidence
satisfactory to Lender, within 60 days of the Notice of Borrower’s
non-compliance with the Sublimits, that circumstances with respect to the
Collateral Pool have changed such that Borrower is no longer in non-compliance
with the Sublimits. Lender shall deliver to Borrower as soon as practicable, but
in any event 2 Business Days after such Notice of Borrower’s election to prepay
the Loan a statement of the principal and interest due with respect to any
required prepayment. Any prepayment of the Loan in accordance with the
provisions of this Section 5.4.2.1 shall be applied, as directed by Borrower, to
a particular Borrowing Tranche or Borrowing Tranches under the Revolving Credit
Note until the Revolving Credit Note has been repaid in full or, in the absence
of any specific direction from Borrower, as selected by Lender in its sole
discretion.
5.4.2.2    Casualty; Condemnation. In the event of a casualty or condemnation
affecting any Collateral Pool Property, any award and/or proceeds payable with
respect to such casualty or condemnation and applied to Borrower’s Obligations
in accordance with the provisions of the applicable Loan Agreement shall be
applied without any prepayment fee or other penalty (but any Accrued Interest
shall be paid), and this Agreement, and the parties’ obligations under the Loan
Documents, shall be terminated, at Borrower’s election in accordance with
Section 2.6.


Credit Agreement
 
Page 42

--------------------------------------------------------------------------------





5.5    Payment of Balance Without Termination.
Prior to the Maturity Date, Borrower shall have the right to pay the balance of
the Loan, subject in each instance to the provisions of Section 5.4, all without
any release of any Lien, and subsequently reborrow hereunder and the Revolving
Credit Note, provided that Borrower is at such time, and thereafter remains, in
compliance with the provisions of this Agreement, including, without limitation,
the obligation to be in compliance with the Sublimits and the obligations to pay
all fees due and payable hereunder. Under no circumstances shall Borrower be
entitled to any additional advances or re-advances under the Revolving Credit
Note on or after the Maturity Date. In no event will Borrower be permitted to
request a Fixed Rate Borrowing Tranche after the Closing Date or re-borrow under
the Fixed Rate Note.
5.6    Payment of Additional Compensation in Certain Circumstances.
5.6.1    Increased Costs Resulting from Taxes, Etc.
If any change in any Law, guideline or interpretation or application thereof by
any Official Body charged with the interpretation or administration thereof or
compliance with any written request or directive of any Official Body (other
than as a result of any misconduct by Lender) which is applicable to Lender:
(i)    subjects Lender to any tax or adversely changes the basis of taxation
with respect to this Agreement, the Revolving Credit Note, the Fixed Rate Note,
the Loan or payments by Borrower of any principal, interest, fees, or other
amounts due from Borrower hereunder, or under the Revolving Credit Note or under
the Fixed Rate Note (except for taxes on the overall net income of Lender); or
(ii)    imposes upon Lender any condition or denies Lender any right, the result
of which is to increase the cost to, reduce the income receivable by, or impose
any expense (including breakage costs) upon Lender with respect to this
Agreement, the Revolving Credit Note, the Fixed Rate Note or the making,
maintenance or funding of any Borrowing Tranche by an amount which Lender in its
discretion deems to be material;
then, Lender shall from time to time notify Borrower of the amount determined
(using any averaging and attribution methods employed in good faith) by Lender
to be necessary to compensate Lender for such increase in cost (“Increased Cost
Amount”). Such Notice shall set forth in reasonable detail the basis for such
Increased Cost Amount. The Increased Cost Amount shall be due and payable by
Borrower to Lender 30 days after such Notice is given.


Credit Agreement
 
Page 43

--------------------------------------------------------------------------------





5.6.2    Termination.
Upon the occurrence of any event described in Section 5.6.1, Borrower, in lieu
of paying the Increased Cost Amount within the time period set forth in Section
5.6.1, may terminate this Agreement in accordance with the provisions of Section
2.6, provided that the Borrower shall not be obligated to pay the Termination
Fee.
5.7    Indemnity.
Borrower shall jointly and severally indemnify Lender and Servicer against all
losses, claims, damages, liabilities and expenses, including Attorneys’ Fees and
Costs ( individually and collectively, “Loss”) which may be imposed or incurred
by Lender and/or Servicer directly or indirectly arising out of, or in any way
relating to, or a result of any of the following: (i) attempt by Borrower to
revoke (expressly, by later inconsistent notices or otherwise) in whole or part
any Loan Request under Section 2.1.2, any request to release a Mortgaged
Property under Section 3.2, or notice relating to prepayments under Section 5.4,
or (ii) default by Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Accrued Interest, Unused Commitment Fee, or any other
amount due hereunder.
If Lender sustains or incurs any such Loss, it shall from time to time notify
Borrower of the amount determined in good faith by Lender (which determination
may include such assumptions, allocations of costs and expenses and averaging or
attribution methods as Lender shall deem reasonable) to be necessary to
indemnify Lender for such Loss. Such Notice shall set forth in reasonable detail
the basis for such determination (which shall be conclusive absent manifest
error). Such amount shall be due and payable by Borrower to Lender 30 days after
such Notice is given.
6.    CONDITIONS OF LENDING
The obligation of Lender to fund the Loan hereunder is subject to the
performance by Borrower of its Obligations to be performed hereunder at or prior
to the funding of any Borrowing Tranche, and to the satisfaction of the
following further conditions:
6.1.1    Delivery of Loan Documents.
Lender shall have received all applicable Loan Documents together with all
applicable amendments thereto, and other documents, instruments, policies and
forms of evidence or other material requested by Lender under the terms of this
Agreement or any of the other Loan Documents.


Credit Agreement
 
Page 44

--------------------------------------------------------------------------------





6.1.2    Validity of Representations.
The representations and warranties contained in Section 7 and in each of the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein, and, with respect to any advances made after the
Closing Date, except such changes as would not constitute a Material Adverse
Change), and Borrower shall have performed and complied with all covenants and
conditions hereof and thereof.
6.1.3    Valid Security Instrument.
The Security Instrument is a valid lien upon each Collateral Pool Property and
is prior and superior to all other liens and encumbrances thereon except the
Permitted Exceptions.
6.1.4    No Default.
There exists no Event of Default, or Potential Default under this Agreement.
6.1.5    Officer’s Certificate.
There shall be delivered to Servicer and for the benefit of Lender a
certificate, in form and substance acceptable to Lender, dated the Closing Date
and signed by an Authorized Officer, certifying as appropriate as to:
6.1.5.1    all required actions taken by Borrower in connection with this
Agreement and the other Loan Documents;
6.1.5.2    the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
Borrower for purposes of this Agreement and the true signatures of such
Authorized Officers, on which Lender may conclusively rely;


Credit Agreement
 
Page 45

--------------------------------------------------------------------------------





6.1.5.3    copies of the organizational documents of Borrower including its
certificate of incorporation, by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement, as applicable, as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of Borrower in each state where organized
or qualified to do business and dated within 30 days of the Closing Date, all of
which shall be attached to such officer’s certificate; and
6.1.5.4    all material consents required to effectuate the transactions
contemplated hereby shall have been obtained.
6.1.6    Opinion of Counsel.
Prior to the Closing Date, there shall be delivered to Lender, written opinions
of counsel for Borrower and Guarantor in form and substance satisfactory to
Lender and its counsel as to matters customary to the transactions contemplated
herein, or as Lender may reasonably request, including, but not limited to, an
enforceability opinion with respect to Virginia law.
6.1.7    Legal Details.
All legal documents and due diligence materials in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance satisfactory to Lender and counsel for Lender, and
Lender shall have received all such other counterpart originals or certified or
other copies of such documents or due diligence in connection with such
transactions, in form and substance satisfactory to Lender and said counsel, as
Lender or said counsel may reasonably request.
6.1.8    Payment of Fees.
Borrower shall have paid or caused to be paid to Lender and Freddie Mac, to the
extent not previously paid, all fees, costs and expenses accrued through the
Closing Date, including, but not limited to, Attorneys’ Fees and Costs, title
insurance premiums, surveys, appraisals, all costs incurred in obtaining
environmental, engineering and credit reports, all third party due diligence
costs and other costs and expenses incurred by either Lender or Freddie Mac in
connection with the closing of this Loan.
6.1.9    Other Conditions.
Borrower shall have satisfied such other reasonable conditions as required by
Lender.


Credit Agreement
 
Page 46

--------------------------------------------------------------------------------





7.    REPRESENTATIONS AND WARRANTIES
7.1    Representations and Warranties.
Borrower represents and warrants to Lender, as of the date hereof and as of the
Expansion Option Date, Contraction Option Date, Extension Option Date, the date
each Loan Request is funded, the date of the addition of a Mortgaged Property to
the Collateral Pool, the date of each release of a Lien on a Collateral Pool
Property, the date of a release of a Borrower, each Renewal Date, the date a
joinder agreement is executed by a Proposed Borrower and such other date as may
be specifically required pursuant to any other Loan Document:
7.1.1    Authority.
Borrower is in compliance with all laws and regulations applicable to, and has
all necessary rights and powers to execute, deliver and carry out this Agreement
and the other Loan Documents to which it is a party, to incur the Loan
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party. Borrower has the lawful power to own or lease
its applicable Collateral Pool Property and to engage in the business it
presently conducts or proposes to conduct. Borrower is duly licensed or
qualified and in good standing in all jurisdictions where the applicable
property owned or leased by it or where the nature of the business transacted by
it or both makes such licensing or qualification necessary and where the failure
to be so qualified would result in a Material Adverse Change.
7.1.2    Binding Obligations.
Borrower is authorized to execute, deliver and perform its Obligations under
this Agreement and the other Loan Documents to which it is a party, and such
Obligations constitute the legal, valid and binding obligations of Borrower,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.
7.1.3    Formation and Organizational Documents.
Borrower has delivered to Lender true and complete copies of all formation and
organizational documents of Borrower, of the partners, managers, joint venturers
or members of Borrower, if any, and of Guarantor, and all such formation and
organizational documents remain in full force and effect and have not been
materially amended or modified except as approved by Lender.


Credit Agreement
 
Page 47

--------------------------------------------------------------------------------





7.1.4    No Violation.
Borrower’s execution, delivery, and performance under this Agreement and the
other Loan Documents do not: (i) require any consent or approval not heretofore
obtained under any partnership agreement, operating agreement, articles of
incorporation, bylaws or other organizational document; (ii) to Borrower’s
Knowledge violate any Law, order, writ, judgment, injunction or decree to which
Borrower is subject or by which Borrower is bound; or (iii) to Borrower’s
Knowledge, conflict with, or constitute a breach or default or permit the
acceleration of obligations under any material agreement by which Borrower is or
such Collateral Pool Property is bound.
7.1.5    Reserved.
7.1.6    Financial Condition.
Neither this Agreement nor any other Loan Document, nor any material
certificate, statement, agreement or other documents furnished to Lender by
Borrower or its Affiliates or, to Borrower’s Knowledge, any other Person in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading.
7.1.7    No Material Adverse Change.
There has been no Material Adverse Change in the financial condition of Borrower
or Guarantor since the dates of the latest financial statements furnished to
Lender, except as otherwise disclosed in writing and approved by Lender.
7.1.8    Reserved.
7.1.9    Reserved.
7.1.10    Enforceability.
This Agreement and the other Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, and Borrower has not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
7.1.11    Reserved.


Credit Agreement
 
Page 48

--------------------------------------------------------------------------------





7.1.12    Solvency.
Borrower, Taken as a Whole, and Guarantor are not insolvent (as such term is
defined in Section 5.20(b) of the Loan Agreement). After giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
Borrower, Taken as a Whole, and Guarantor will not be insolvent. Borrower has
not entered into this Agreement or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor, and Borrower has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Borrower does not intend to, and Borrower does not believe that it will, incur
debts and liabilities beyond its ability to pay such debts as they mature
(taking into account the timing and amounts to be payable on or in respect of
obligations of Borrower).
7.1.13    No Pending Proceedings or Judgments.
Borrower is not (i) the subject of or a party to (other than as a creditor) any
completed or pending bankruptcy, reorganization or insolvency proceeding, or
(ii) the subject of any judgment unsatisfied of record or docketed in any court
located in the United States.
7.1.14    Authorized Officer/Authorized Representative.
The officers and employees of Borrower who are now (or in the future become)
Authorized Officers of Borrower (i) have direct supervisory and managerial
control over the Borrower and each Collateral Pool Property, subject to the
management thereof in accordance with the terms of the Loan Documents, and (ii)
are familiar with the organization and operations of Borrower and with the
operations of each Collateral Pool Property.
7.1.15    Other Loan Documents.
The representations and warranties set forth in the other Loan Documents are
true and correct in all material respects.


Credit Agreement
 
Page 49

--------------------------------------------------------------------------------





7.2    Updates
Borrower shall provide with each Loan Request that will result in an increase in
the Loan, written revisions to any representations or warranties in this
Agreement which have become outdated or incorrect in any material respect. In
addition, should any such updates, corrections or additions relate to a matter
which would be a Material Adverse Change, Borrower shall promptly provide Lender
in writing with such revisions as may be necessary or appropriate, to correct or
update same. Notwithstanding the providing of revised information, a breach of
warranty or representation resulting from the prior inaccuracy or incompleteness
shall not be deemed to have been cured thereby or waived by Lender unless and
until Lender, in its sole and absolute discretion, shall have accepted in
writing such revisions or updates; further provided that no representation or
warranty shall be deemed to have been updated by any such revision unless and
until Lender funds the additional Loan Request.
7.3    Survival Of Representations And Warranties
Borrower agrees that (i) all of the representations and warranties of Borrower
set forth in this Agreement and in the other Loan Documents delivered on the
Closing Date are made as of the Closing Date (except as expressly otherwise
provided) and (ii) all representations and warranties made by Borrower shall
survive the delivery of the Revolving Credit Note and continue (a) for so long
as any amount remains owing to Lender under this Agreement, the Revolving Credit
Note or any of the other Loan Documents or (b) until the date on which Lender
releases all assets in the Collateral Pool from any Lien securing the Loan
Documents pursuant to the provisions of Section 3.2 or Section 3.3, whichever is
later but in any event not later than the date the Agreement is terminated
pursuant to Section 2.6. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf.
8.    COVENANTS
Borrower covenants and agrees that until the later of (i) satisfaction of all of
the Obligations of Borrower under this Agreement and the other Loan Documents,
and (ii) the Expiration Date, Borrower shall comply at all times with each of
the following covenants:


Credit Agreement
 
Page 50

--------------------------------------------------------------------------------





8.1    Organization and Dissolution.
Borrower shall not dissolve, terminate its existence, liquidate, merge with or
consolidate into another Person except as permitted under Section 8.3. Borrower
shall promptly provide Lender with copies of any material amendments or
modifications to the formation or organizational documents of Borrower, of the
partners, managers, joint venturers or members of Borrower, if any, and of any
Guarantor of the Loan.
8.2    Affiliate Transactions.
Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower or Guarantor, or any of the members of such Borrower or
Guarantor, except for those agreements previously approved by Lender in writing
or (i) in the ordinary course of business, and (ii) are no less favorable to
Borrower than would be obtained in a comparable arm’s-length transaction with an
unrelated third party.
8.3    Assumption.
With respect to a Transfer that would otherwise constitute an Event of Default
under Article VII of a Loan Agreement, Lender may permit, in its sole and
absolute discretion, a 1 time Transfer of the entire Loan. To the extent the
Lender approves such Transfer in its sole and absolute discretion, Lender may
require each of the following be satisfied as of the date of the Transfer: (i)
Borrower has submitted all information requested by Lender in connection with
the Transfer in order for Lender to make its determination; (ii) transferee has
executed an assumption agreement and such other documents as required by Lender
which documentation shall require transferee to comply with the terms and
provisions of such Loan Agreement and the other Loan Documents which previously
may have been waived or modified by Lender; (iii) all amendments and/or new
title policy(ies) are delivered to Lender; (iv) all of Lender’s and Servicer’s
costs and expenses (including without limitation, Attorney’s Fees and Costs)
incurred in connection with the requested Transfer are paid; (v) a Transfer fee
in an amount equal to the greater of: (i) 1% of $350,000,000 less any
contractions pursuant to Sections 2.4.1 or 2.4.2 or (ii) $250,000 is paid to
Lender; (vi) the redetermination by Lender of the Net Spread applicable for any
Borrowing Tranche; (vii) the transferee’s organization, credit and experience in
ownership and management of similar conventional multifamily real property is
adequate and appropriate to the overall structure and documentation of the Loan;
and (viii) no Event of Default or Potential Default has occurred and is
continuing.


Credit Agreement
 
Page 51

--------------------------------------------------------------------------------





8.4    Further Assurances.
Upon Lender’s request and at Borrower’s sole cost and expense, Borrower shall,
and shall cause any Affiliate of Borrower to, execute, acknowledge and deliver
any other instruments, including, without limitation, replacement promissory
notes, guaranties or other loan documents, and perform any other acts necessary,
desirable or proper, as reasonably determined by Lender, to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any liens created by the Loan Documents; provided that Borrower shall
not be required to do anything that has the effect of (i) materially increasing
any obligation undertaken by or imposed under the Loan Documents as executed,
(ii) changing the material, economic or other business terms set forth in the
Loan Documents, or (iii) imposing on Borrower or Guarantor or any Affiliate of
either any greater liability or obligation under the Loan Documents than as set
forth in the Agreement, the Revolving Credit Note or any other Loan Documents.
This obligation shall survive any foreclosure or deed in lieu of foreclosure of
a Collateral Pool Property.
8.5    Proceedings and Judgments.
If any suit or legal proceeding (“Proceeding”) is commenced seeking to enjoin or
otherwise prevent or declare unlawful the use, occupancy or operation of the
Collateral Pool Property or any portion thereof, or if any other Proceeding is
filed against Borrower in an amount in excess of $1,000,000, Borrower shall
promptly notify Lender in writing. Upon request by Lender, Borrower will provide
Lender with written updates on the status of any such proceeding. Borrower shall
furnish to Lender prompt notice of any order, judgment or decree in excess of
$500,000 having been entered against Borrower.
8.6    Compliance with Lender Requirements.
Borrower shall comply with the requirements of Lender in order to enable Lender
to sell all or any part of the Loan, provided that neither Borrower nor any
Guarantor shall be required to do anything that has the effect of (i) materially
increasing any obligation undertaken by or imposed under the Loan Documents as
executed, (ii) changing the material economic or other business terms set forth
in the Loan Documents, or (iii) imposing on Borrower or Guarantor greater
liability or obligation under the Loan Documents than as set forth in the
Agreement, the Revolving Credit Note or any other Loan Documents.


Credit Agreement
 
Page 52

--------------------------------------------------------------------------------





8.7    Correction of Defects.
In the event that any of the Loan Documents shall cease to be legal, valid and
binding
agreements enforceable against the party executing the same or such party’s
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof, resulting in the failure to provide the
practical benefit of the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby (except
to the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium
or other similar Laws affecting the enforceability of creditors’ rights
generally or limiting the right to specific performance) or shall in any way be
terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested,
resulting in the failure to provide the practical benefit of the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby, Borrower shall use best efforts to
cure any such defect(s) in such Loan Document(s), provided that if Borrower is
unable to cure any such defect(s) relating to Borrower, any Affiliate, the Loan
Documents or the applicable Collateral Pool Properties within thirty (30) days
Lender may in its
discretion, upon ten (10) days’ Notice to Borrower, accelerate Borrower’s
obligations under the Revolving Credit Note but without payment of any
Termination Fee or other prepayment or other
premium (other than Accrued Interest).


8.8    Notice of Material Adverse Change.
Borrower shall promptly notify Lender of any Material Adverse Change affecting
Borrower, Guarantor, any Collateral Pool Property, this Agreement or the other
Loan Documents.
8.9    Annual Evaluation.
Borrower shall deliver and cause Guarantor to deliver to Servicer by no later
than 60 days prior to the first anniversary of the Closing Date dated as of
December 31st, and thereafter no later than 90 days after the most recent
calendar year end dated as of December 31st, the items set forth in clauses (i)
through (iv) below for the purpose of Lender determining that Guarantor
satisfies the Minimum Net Worth and Liquidity requirements set forth in the
Guaranty as well as determining whether a Material Adverse Change has occurred.
Borrower shall and will cause Guarantor to comply with this Section annually
thereafter.


Credit Agreement
 
Page 53

--------------------------------------------------------------------------------





(i)    The most recent fiscal year-end financial statements for (a) Borrower,
and (b) Guarantor (together, the “Required Financial Statements”), which
Required Financial Statements must (x) comply with the requirements of the then
current version of the Freddie Mac Multifamily Seller/Servicer Guide (“Guide”)
in accordance with GAAP (and if a conflict between GAAP and the Guide exists,
GAAP shall control), (y) include a balance sheet, income statement and statement
of cash flows (provided that for the statement of cash flows, the operating
entries need to be included however the investing and financing entries will not
be required), each in form and substance reasonably acceptable to Lender and (z)
be certified by an Authorized Officer of Borrower Guarantor , as applicable,
(ii)    A complete Freddie Mac Form 1115 (which then current Freddie Mac Form
1115 will be provided by Servicer) for Borrower and Guarantor, dated as of
December 31st, including, without limitation, fully completed net worth,
liquidity and contingent liabilities sections,
(iii)    A complete Freddie Mac Form No. 1116 (which then current Freddie Mac
Form 1116 will be provided by Servicer) for the Guarantor, dated as of December
31st, and
(iv)    A statement showing any change in the (a) Liquidity, (b) Minimum Net
Worth, (c) contingent liabilities and (d) value of encumbered assets as set
forth in Form 1116 of Guarantor (in each case, as determined in accordance with
Freddie Mac Form 1115), dated as of December 31st, as certified by an Authorized
Officer of Guarantor.
8.10    Compliance with Guaranty.
Borrower shall cause Guarantor to comply with the terms and provisions of the
Guaranty. In the event Lender determines, after an evaluation performed pursuant
to Sections 8.9, 2.4.3 or as part of a Loan Request, that Guarantor is not in
compliance with the Minimum Net Worth and Liquidity requirements, upon written
request by Borrower, Lender may, in its sole discretion, permit Borrower to add
one or more Persons as a Guarantor to satisfy the Minimum Net Worth and
Liquidity requirements; provided however, such addition as approved by Lender
shall be completed within 45 days of Lender’s performance of the applicable
evaluation.


Credit Agreement
 
Page 54

--------------------------------------------------------------------------------





9.    DEFAULT
9.1    Events of Default.
The occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law) shall be an “Event of Default”:
9.1.1    Payments Under Loan Documents.
Borrower shall fail to pay any principal under any Borrowing Tranche (including
scheduled installments, mandatory prepayments or the payment due at maturity),
or shall fail to pay any interest on the Loan or any other amount owing
hereunder or under any other Loan Documents after such principal, interest or
other amount becomes due in accordance with the terms hereof or thereof, or
shall fail to pay to Lender an amount which is payable under this Agreement or,
any other Loan Document “upon demand”, and such “upon demand payment” is not
made within 5 days of either written Notice to Borrower or request for such
payment as set forth in any invoice or monthly statement provided to Borrower;
9.1.2    Breach of Representation or Warranty.
Subject to Section 1.2.9, any representation or warranty made at any time by
Borrower herein or in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time it was made or furnished and the result of such false or misleading
representation, warranty, certificate or other instrument or statement is a
Material Adverse Change that is not cured within 30 days after written Notice
thereof from Lender to Borrower, or within such additional reasonable time as
may be necessary, in Lender’s judgment to cure such breach, in the event
Borrower commences such cure within such 30 day period and thereafter diligently
pursues such cure, not to exceed 90 additional days;


Credit Agreement
 
Page 55

--------------------------------------------------------------------------------





9.1.3    Breach of Covenant.
Borrower shall default in the observance or performance of any covenant,
condition or provision hereof or under any other Loan Document, which default is
not otherwise specified as an “Event of Default” under (i) the provisions of
this Article 9 or (ii) Section 9.01 of any Loan Agreement with respect to any
Collateral Pool Property and is not cured within 30 days after Notice thereof
from Lender to Borrower of such default, or within such additional reasonable
time as may be necessary in Lender’s judgment to cure such breach, in the event
Borrower commences such cure within such 30 day period and thereafter diligently
pursues such cure for a period not to exceed 60 additional days (such cure
period to be applicable only in the event such default can be remedied by
corrective action of Borrower as determined by Lender in its reasonable
discretion) provided that, no such Notice or grace period shall apply in the
case of any default which could, in Lender’s judgment, absent immediate exercise
by Lender of a right or remedy under this Agreement or any of the other Loan
Documents, result in additional harm to Lender, impairment of the Revolving
Credit Note or Fixed Rate Note, or any rights of Lender under this Agreement or
any security given under any other Loan Document;
9.1.4    Event of Default under the Other Loan Documents.
Borrower shall be in default under any provision of the Revolving Credit Note,
the Fixed Rate Note or any other Loan Document beyond any applicable notice and
cure period, if any;
9.1.5    Final Judgments or Orders.
Any final judgments or orders for the payment of money in excess of $1,000,000
in the aggregate shall be entered against Borrower by a court of competent
jurisdiction, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of 30 days from the date of entry;
9.1.6    Notice of Lien or Assessment.
Subject to Section 1.2.9, a notice of Lien or assessment in excess of $1,000,000
which is not a Permitted Exception is filed of record with respect to all or any
part of any of Borrower’s assets, or any taxes or debts owing at any time or
times hereafter to the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, becomes payable and the same is not paid or otherwise
discharged within 30 days after the same becomes payable, unless the same is
being contested in accordance with the Loan Documents;


Credit Agreement
 
Page 56

--------------------------------------------------------------------------------





9.1.7    Insolvency.
Borrower, Taken as a Whole, becomes insolvent (as such term is defined in
Section 5.20(b) of the Loan Agreement) or admits in writing its inability to pay
its debts as they come due;
9.1.8    Cessation of Business.
Borrower ceases to conduct the business of Borrower, or Borrower is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of the business of Borrower or the right to use or lease the
Collateral Pool Property as a conventional multifamily real property, and such
injunction, restraint or other preventive order is not dismissed within 30 days
after the entry thereof;
9.1.9    Lien Priority.
The Liens granted to and for the benefit of Lender do not constitute valid first
priority Liens (subject to Permitted Exceptions) under applicable Laws and such
default shall continue unremedied for a period of 30 Business Days after
Borrower’s Knowledge of the occurrence thereof or such additional reasonable
time period necessary to cure such default, in the event Borrower commences such
cure within such 30 day period and thereafter diligently pursues such cure, for
a period not to exceed 60 additional days (such cure period to be applicable
only in the event such default can be remedied by corrective action of Borrower
to the satisfaction of Lender as determined by Lender in its reasonable
discretion);
9.1.10    Bankruptcy and Other Proceedings.
Borrower voluntarily files for bankruptcy protection under the United States
Bankruptcy Code or voluntarily becomes subject to any reorganization,
receivership, insolvency proceeding or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights, or an
involuntary case is commenced against Borrower by any creditor (other than
Lender) of Borrower pursuant to the United States Bankruptcy Code or other
federal or state law affecting debtor and creditor rights and is not dismissed
or discharged within 90 days after filing;


Credit Agreement
 
Page 57

--------------------------------------------------------------------------------





9.1.11    Material Adverse Change.
There shall occur a Material Adverse Change which is not corrected to the
reasonable satisfaction of Lender within 30 days after the occurrence of such
Material Adverse Change, or such additional reasonable time period necessary to
cure such Material Adverse Change, in the event Borrower commences such cure
within such 30 day period and thereafter diligently pursues such cure for a
period not to exceed 30 additional days (such cure period to be applicable only
in the event such default can be remedied by corrective action of Borrower to
the satisfaction of Lender as determined by Lender in its reasonable
discretion); provided however, a Material Adverse Change pursuant to subsections
(iv) or (v) of the definition of Material Adverse Change shall not constitute an
Event of Default if (i) Lender determines that Borrower is in compliance with
Section 2.1.4, (ii) Guarantor complies with the Minimum Net Worth and Liquidity
requirements set forth in Section 8.10 as of the date of Lender’s Notice to
Borrower of such perceived Material Adverse Change pursuant to subsection (iv)
of the definition of Material Adverse Change, (iii) all amounts due under this
Agreement, the Note and the other Loan Documents are current, and (iv) the
Material Adverse Change does not involve fraud or written material
misrepresentation.
9.1.12    Aggregate DSCR/LTV Ratio.
Either the Aggregate DSCR fails to comply with the requirements of Section
2.1.4.1 or the LTV Ratio exceeds the ratio permitted pursuant to Section 2.1.4.2
for a period of 90 consecutive days from the date of Borrower’s receipt of
Notice of such non-compliance; or
9.1.13    Guarantor Default.
Guarantor fails to comply with any of the terms and provisions of the Guaranty
after the expiration of any applicable notice or cure period, if any.
9.2    Consequences of Event of Default.
9.2.1    Acceleration of Loan.
Upon an Event of Default, Lender shall be entitled, without limitation, to (i)
accelerate the Loan, and (ii) collect the Indebtedness.


Credit Agreement
 
Page 58

--------------------------------------------------------------------------------





9.2.2    Remedies Cumulative.
Upon an Event of Default under Section 9.1, Lender shall be entitled to all of
the rights and remedies granted to Lender under the Loan Documents and
applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. Following an Event of Default,
the Loan may be reinstated only upon the express written approval of Lender, to
be granted, withheld or conditioned in its sole discretion.
9.2.3    Notice of Sale.
Any notice required to be given by Lender of a sale, lease, or other disposition
of any Collateral that is personal property or any other intended action by
Lender under the Uniform Commercial Code, if given at least 10 Business Days
prior to such proposed action, shall constitute commercially reasonable notice
thereof to Borrower.
10.    MISCELLANEOUS
10.1    Reserved.
10.2    Successors and Assigns.
This Agreement shall be binding upon and shall inure to the benefit of Lender,
Borrower and their respective successors and assigns, except that Borrower may
not assign or transfer any of its respective rights or Obligations hereunder or
any interest herein.
10.3    Modifications, Amendments or Waivers.
Lender and Borrower may from time to time enter into written agreements amending
or changing any provision of this Agreement or any other Loan Document or the
rights of Lender or Borrower hereunder or thereunder, or may grant written
waivers or consents to a departure from the due performance of the Obligations
of Borrower hereunder or thereunder. Any such written agreement, waiver or
consent (i) shall be effective to bind Lender and Borrower, and (ii) shall be
accompanied in each instance by a written affirmation executed by Guarantor
consenting to such actions.


Credit Agreement
 
Page 59

--------------------------------------------------------------------------------





10.4    Forbearance.
Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third party obligor, to
take any of the following actions: (i) extend the time for payment of all or any
part of the Loan; (ii) reduce the payments due under this Agreement, the
Revolving Credit Note, the Fixed Rate Note or any other Loan Document; (iii)
release anyone liable for the payment of any amounts under this Agreement, the
Revolving Credit Note, the Fixed Rate Note, or any other Loan Document; (iv)
modify the terms and time of payment of the Loan; (v) join in any extension or
subordination agreement; (vi) release any Collateral Pool Property; (vii) take
or release other or additional security; (viii) modify the rate of interest or
period of amortization of the Revolving Credit Note, the Fixed Rate Note or
change the amount of the monthly installments payable under the Revolving Credit
Note or the Fixed Rate Note; and (ix) otherwise modify this Agreement, the
Revolving Credit Note, the Fixed Rate Note or any other Loan Document.
Any forbearance by Lender in exercising any right or remedy under the Revolving
Credit Note, the Fixed Rate Note, this Agreement, or any other Loan Document or
otherwise afforded by applicable Law, shall be in writing and shall not be
deemed a waiver of or preclude the exercise of any right or remedy except as
expressly provided in such writing, if at all. The acceptance by Lender of
payment of all or any part of the Loan after the due date of such payment, or in
an amount which is less than the required payment, shall not be a waiver of
Lender’s right to require prompt payment when due of all other payments on
account of the Loan or to exercise any remedies for any failure to make prompt
payment. Enforcement by Lender of any security for the Loan shall not constitute
an election by Lender of remedies so as to preclude the exercise of any other
right available to Lender. Lender’s receipt of any awards or proceeds shall not
operate to cure or waive any Event of Default except to the extent of
satisfaction of the Loan.
10.5    Remedies Cumulative.
Each right and remedy provided in this Agreement is distinct from all other
rights or remedies under this Agreement or any other Loan Document or afforded
by applicable Law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order.


Credit Agreement
 
Page 60

--------------------------------------------------------------------------------





10.6    Reimbursement and Indemnification of Lender and Servicer by Borrower;
Taxes.
Borrower agrees unconditionally upon demand to pay or reimburse to Lender and
Servicer and to hold Lender and Servicer harmless against (i) liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements
(including fees and expenses of counsel for Lender and Servicer, incurred by
Lender and Servicer (a) in connection with the administration and interpretation
of this Agreement, and other instruments and documents to be delivered
hereunder, (b) relating to any amendments, waivers or consents pursuant to the
provisions hereof, (c) in connection with the enforcement of this Agreement or
any other Loan Document, or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (d) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, or (ii) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Lender or Servicer, in its capacity as such,
in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by Lender or Servicer hereunder or
thereunder, provided that no Borrower shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (a) if the same results from Lender’s
negligence or willful misconduct or breach of this Agreement, (b) if the same
results from any action taken with respect to a Collateral Pool Property after
Lender has acquired title to such Collateral Pool Property in a foreclosure
proceeding or deed in lieu accepted by Lender, (c) if Borrower was not given
notice of the subject claim and the opportunity to participate in the defense
thereof, at its expense (except that Borrower shall remain liable to the extent
such failure to give notice does not result in a loss to Borrower), or (d) if
the same results from a compromise or settlement agreement entered into without
the consent of Borrower, which shall not be unreasonably withheld. Borrower
agrees unconditionally to pay all stamp, document, transfer, mortgage
registration, recording or filing taxes or fees and similar impositions now or
hereafter determined by Lender to be payable in connection with this Agreement
or any other Loan Document, and Borrower agrees unconditionally to hold Lender
and Servicer harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.


Credit Agreement
 
Page 61

--------------------------------------------------------------------------------





10.7    Holidays.
Whenever the funding of a Borrowing Tranche hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fees,
except that the Loan shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day. Whenever any payment or
action to be made or taken hereunder (other than payment of the Loan) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.
10.8    Notices.
(a)    All Notices under or concerning this Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of (i) the date when the
Notice is received by the addressee by fax or other electronic transmittal (to
be followed by a second form of delivery if by electronic transmittal; provided
however, such failure to do so will not constitute Notice being improperly
provided except for a Notice of an Event of Default), (ii) the 1st Business Day
after the Notice is delivered to a recognized overnight courier service, with
arrangements made for payment of charges for next Business Day delivery, or
(iii) the 3rd Business Day after the Notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested. Addresses
for Notice are as follows:
If to Lender:


PNC Bank, National Association
26901 Agoura Road, Suite 200
Calabasas Hills, CA 91301
Attention: Loan Servicing Manager


If to Borrower:


____________________
c/o Steadfast Companies
18100 Von Karman Avenue
Suite 500
Irvine, CA 92612
Attention: Ana Marie del Rio, General Counsel




Credit Agreement
 
Page 62

--------------------------------------------------------------------------------





Lender shall endeavor to give the individuals or entities listed below courtesy
copies of any notice given to Borrower by Lender or Servicer, at the address set
forth below; provided, however, that failure to provide such courtesy copies of
notices shall not affect the validity or sufficiency of any Notice to Borrower,
shall not affect Lender’s rights and remedies hereunder or under any other Loan
Documents, nor subject Lender to any claims by or liability to Borrower or any
other individual or entity, it being acknowledged and agreed that no individual
or entity listed below is a third-party beneficiary to any of the Loan
Documents.


Steadfast Companies
105 Oronoco Street, Suite 312
Alexandria, Virginia 22314
Attention: Ginger Davis, Associate General Counsel


(b)
    Any party to this Agreement may change the address to which Notices intended
for it are to be directed by means of Notice given to the other party in
accordance with this Section 10.8. Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 10.8, that
it will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 10.8 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.
(c)
    Any Notice under the Revolving Credit Note, the Fixed Rate Note and any
other Loan Document that does not specify how Notices are to be given will be
given in accordance with this Section 10.8.
10.9    Severability.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, and all other
provisions shall remain in full force and effect. This Agreement contains the
entire agreement between the parties as to the rights granted and the
obligations assumed in this Agreement. This Agreement may not be amended or
modified except by a writing signed by the party against whom enforcement is
sought.


Credit Agreement
 
Page 63

--------------------------------------------------------------------------------





10.10    Governing Law; Consent to Jurisdiction and Venue.
This Agreement, and any Loan Document which does not itself expressly identify
the Law that is to apply to it, shall be governed by the Laws of the
Commonwealth of Virginia. Borrower and Lender agree that any controversy arising
under or in relation to this Agreement or any other Loan Document which does not
expressly identify the Law that is to apply to it, shall be litigated in the
courts located in the Commonwealth of Virginia. The state and federal courts and
authorities with jurisdiction in the Commonwealth of Virginia shall have
non-exclusive jurisdiction over all controversies which shall arise under or in
relation to this Agreement. Borrower and Lender irrevocably consent to service,
jurisdiction, and venue of such courts for any such litigation and waive any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise. However, nothing in this Agreement is intended to limit
any right that Lender may have to bring any suit, action or proceeding relating
to matters arising under this Agreement in any court of any other jurisdiction.
10.11    Prior Understanding.
This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.


Credit Agreement
 
Page 64

--------------------------------------------------------------------------------





10.12    Duration; Survival.
All representations and warranties of Borrower contained herein or made in
connection herewith shall survive the funding of the initial advance hereunder
and shall not be waived by the execution and delivery of this Agreement, any
investigation by Lender, the funding of any Borrowing Tranche, or payment in
full of the Loan (subject to the terms and provisions of Section 7.2 herein).
All covenants and agreements of Borrower contained herein shall continue in full
force and effect from and after the date hereof so long as Borrower may borrow
hereunder and until the later of the (i) Expiration Date, or (ii) payment in
full of the Obligations. Except as provided in Sections 2.6 and 3.2, all
covenants and agreements of any Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Revolving Credit Note or
the Fixed Rate Note shall survive payment in full of the Loan and the Expiration
Date. Notwithstanding any of the foregoing to the contrary, in no event shall
(a) the release of Lender’s Lien on any Collateral Pool Property, (b) the
maturity, expiration or early termination of the Revolving Credit Note or Fixed
Rate Note or (c) the expiration or early termination of this Agreement, be
deemed to terminate any covenants, agreements, representations or warranties
contained in this Agreement, the Revolving Credit Note, the Fixed Rate Note or
any of the other Loan Documents, to the extent that such covenant, agreement,
representation or warranty, shall, by its terms survive the release, maturity,
expiration or early termination of this Agreement, the Revolving Credit Note,
Fixed Rate Note or any of the other Loan Documents.
10.13    Exceptions.
The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.
10.14    Servicing.
Pursuant to the terms of the Guide and any Servicing Agreement, if any, Lender
may designate Servicer to perform some or all of Lender’s obligations under this
Agreement, the Revolving Credit Note, the Fixed Rate Note, and the other Loan
Documents.
10.15    Reserved.


Credit Agreement
 
Page 65

--------------------------------------------------------------------------------





10.16    Authority to File Notices.
Borrower irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to file for record, at Borrower’s cost and expense and in
Borrower’s name, any notices that Lender considers reasonably necessary or
desirable to protect the Collateral.
10.17    WAIVER OF TRIAL BY JURY.
BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.
10.18    Advertising.
Lender may include the name of Borrower, the name and location of any Collateral
Pool Property, the Loan and the number of apartment units contained in any
Mortgaged Property on Lender’s client list and in any typical advertisement.
10.19    Time of Essence.
Time is of the essence with respect to each obligation of Borrower and Lender
hereunder.
10.20    Counterparts.
This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.
10.21    NOTICE OF FINAL AGREEMENT.
THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.


Credit Agreement
 
Page 66

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.




 
BORROWER:
 
 
 
WITNESS:
SIR Ashley Oaks, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________









[Signatures Continue on the Following Page]




 
 
Page 67

--------------------------------------------------------------------------------









WITNESS:
SIR Buda Ranch, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer________













[Signatures Continue on the Following Page]


 
 
Page 68

--------------------------------------------------------------------------------









WITNESS:
SIR Deer Valley, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]


 
 
Page 69

--------------------------------------------------------------------------------









WITNESS:
SIR Carrington Park, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]


 
 
Page 70

--------------------------------------------------------------------------------









WITNESS:
SIR Carrington Place, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]


 
 
Page 71

--------------------------------------------------------------------------------











WITNESS:
SIR Carrington Champion, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]


 
 
Page 72

--------------------------------------------------------------------------------









WITNESS:
SIR Audubon Park, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]


 
 
Page 73

--------------------------------------------------------------------------------











WITNESS:
SIR Oak Crossing, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]


 
 
Page 74

--------------------------------------------------------------------------------









WITNESS:
SIR Steiner Ranch Apartments, LLC,
 
a Delaware limited liability company
 
 
 
 
By: Steadfast Income Advisor, LLC, a
 
             Delaware limited liability company, its
___/s/ Linda Syharath_______________
             Manager
Print Name: _Linda Syharath__________
 
 
 
  /s/ Kevin J. Keating____________________
 
Name: __Kevin J. Keating_______________
 
Title: ___Chief Accounting Officer_________













[Signatures Continue on the Following Page]




 
 
Page 75

--------------------------------------------------------------------------------






 
LENDER:
 
 
 
 
PNC BANK, National Association,
WITNESS:
a national banking association
 
 
 
 
 
 
 
___/s/ Lauren McCollough____________
By: ___/s/ Todd Weaver_________________
Print Name: _Lauren McCollough___________
 
 
 
Name: __Todd Weaver_________________
 
 
 
Title: ___Senior Vice President_______





 
 
Page 76






--------------------------------------------------------------------------------






SCHEDULE 1.1(A)


LIST OF COLLATERAL POOL PROPERTIES
AND ASSOCIATED INITIAL NET OPERATING INCOMES AND MARKET VALUES




Collateral Pool Property
Initial Net
Operating Income


Initial Market
Value
Initial Allocated
Loan Amount


 
 
 
 
Ashley Oaks
$1,779,699.00
$34,300,000.00
$24,867,500.00
Trails at Buda Ranch
$1,410,202.00
$29,000,000.00
$21,025,000.00
Deer Valley Luxury Apartments
$1,632,876.00
$31,700,000.00
$22,982,500.00
Carrington Park at Huffmeister
$1,411,417.00
$28,180,000.00
$20,430,500.00
Carrington Place
$2,042,024.00
$37,980,000.00
$27,535,500.00
Carrington at Champion Forest
$1,837,673.00
$34,650,000.00
$25,121,250.00
Audubon Park
$1,246,186.00
$22,900,000.00
$16,602,500.00
Oak Crossing
$1,410,362.00
$24,800,000.00
$17,980,000.00
Meritage at Steiner Ranch
$3,643,654.00
$80,800,000.00
$58,580,000.00































Schedule 1.1(A)
Page 77




--------------------------------------------------------------------------------






SCHEDULE 1.1(B)


LIST OF
COLLATERAL POOL PROPERTY DOCUMENTS
(a)
Multifamily Mortgage/Deed of Trust/Deed to Secure Debt Assignment of Rents,
Security Agreement and Fixture Filing

(b)
Multifamily Loan and Security Agreement

(c)
UCC-1 Financing Statements

(d)
Documents evidencing O & M Programs (if any)

(e)
Title insurance policy acceptable to Lender, in an amount equal to not less than
the Initial Market Value of such Mortgaged Property, or such other amount as
determined by Lender in its sole discretion, which title insurance shall include
the following endorsements (where and if applicable): (i) a tie-in or aggregate
endorsement, (ii) a multiple foreclosure endorsement, (iii) a first loss
endorsement, (iv) a last dollar endorsement, (v) a variable rate mortgage
endorsement, and (vi) a revolving credit endorsement













Schedule 1.1(B)
 
 

--------------------------------------------------------------------------------






[BORROWER MAY, SUBJECT TO LENDER’S CONSENT, REVISE THIS FORM OF LOAN REQUEST TO
PROVIDE FOR MULTIPLE BORROWING TRANCHES UNDER A SINGLE LOAN REQUEST FORM]
SCHEDULE 2.1.2

FORM OF
LOAN REQUEST
______________, 20__
[Lender’s Name and Address]
Attention:
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of __________, 20____, as
amended (the “Credit Agreement”) by and between _________________________, a
______________________, having an address at
_________________________________________ (“Borrower”) and
_______________________, a ______________________ (“Lender”). Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings.
I, _______________, the _______________ of Borrower, a _______________, do
hereby certify on behalf of Borrower as of the date hereof, as follows:
Borrower is entitled to and hereby requests Lender to make an advance under the
Credit Agreement in the amount of $__________ (which must be greater than or
equal to $______________. Funds should be delivered to Borrower by wire to the
following account:
Bank Name and Location:     
ABA Number:     
Account Name:     
Account Number:     
Further Credit Instructions:     
Attention:     
1.    The requested date of the advance (the “Borrowing Date”) is
______________.


Schedule 2.1.2
 
 

--------------------------------------------------------------------------------





2.    The Borrowing Tranche or [increase of an existing Borrowing Tranche as
requested herein] shall bear interest at (check one):
_____    Prime Rate*
_____    Base Rate
_____    Fixed Rate**
* Prime Rate is available only as specified in the Credit Agreement
** Fixed Rate is available only as specified in the Credit Agreement.
3.    The Interest Period (if the Base Rate is selected) applicable to the
advance is (check one):
_____    1-month
_____    3-month*


*subject to a [___] ([__]) basis point ([____]) increase in the Margin otherwise
applicable to such Borrowing Tranche


4.    Borrower will (check one):
_____
Pay all interest due and payable under the Borrowing Tranche [requested herein]
or [as increased by this requested advance] in monthly installments pursuant to
the terms of the Credit Agreement.

_____
Prepay all interest for such Borrowing Tranche as of the Borrowing Date.

5.    If applicable, the Base Rate for the Base Rate Borrowing Tranche requested
hereunder shall be __% consisting of a LIBOR Index Rate of ___ % and a Margin of
__%.


6.    Following the disbursement of the funds comprising the Borrowing Tranche
[requested herein] or [as increased as requested herein], the total number of
Borrowing Tranches outstanding will be __, which is not more than ___.


Schedule 2.1.2
 
 




--------------------------------------------------------------------------------





7.    If applicable (i.e. in the event of a Loan Request for [a Borrowing
Tranche] or [increase of an existing Borrowing Tranche], the maturity date of
the Interest Period of the Borrowing Tranche [requested herein] or [increased
herein] is (choose and complete one of the following):
____________, 20__ (which is the last day of the Interest Period, in the event
that such date is a Business Day)
______________, 20__ (which is the Business Day following the last day of the
Interest Period, in the event that such date is not a Business Day).
8.    This request for an advance is made pursuant to and in accordance with the
provisions of the Credit Agreement. The proceeds of such advance are to be used
for a permitted purpose under Section 17 of the Revolving Credit Note.
9.    The principal amount outstanding under the Credit Agreement on the date
hereof, prior to any advance in response to this request, is $_____________.
10.    To the best of Borrower’s Knowledge following diligent inquiry, the
advance of the funds requested herein will not cause Borrower to be in
non-compliance with the Sublimits set forth in Section 2.1.4 of the Credit
Agreement.
11.    Guarantor is in compliance with the requirements set forth in Section
8.10 of the Credit Agreement relating to the Minimum Net Worth and Liquidity
requirements.
12.    Intentionally Omitted.
13.    Except as set forth herein and approved by Lender, all of the covenants
and all of the representations and warranties contained in the Credit Agreement
and the other Loan Documents, and all of the other terms, covenants and
conditions contained in the Loan Documents continue to be materially true and
correct and continue to be complied with on the date hereof, and will continue
to be materially true and correct and will continue to be complied with as of
the date of, and subsequent to, the requested advance exceptions.
14.    No Potential Default or Event of Default exists as of the date hereof,
and no Potential Default or Event of Default shall exist on the Borrowing Date.
15.    All of the other terms and conditions set forth in the Credit Agreement
and the other Loan Documents pertaining to the Loan have been satisfied.


Schedule 2.1.2
 
 




--------------------------------------------------------------------------------





16.    All items that Borrower and Guarantor are required to furnish to Lender
pursuant to the Credit Agreement to accompany this request are true and complete
in all material respects.
17.    The undersigned is an Authorized Officer of Borrower.
18.    Notice of this Loan Request shall be deemed received by Lender when (i)
sent by facsimile to (_____) ____-________ and (ii) verbally confirmed by
telephone call to either (when called in the following order of priority): (1)
__________ (__________), (2) __________ (__________), (3) __________
(__________) or such additional names and numbers as Lender may specify upon
prior written Notice to Borrower.
[The Loan Request continues on the following page]


Schedule 2.1.2
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate this ______
day of ___________, ____.


BORROWER:
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
        Name: _______________________________
       Title: ________________________________



As to item 11 set forth herein:




GUARANTOR:
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
 
Name: ___________________________________
 
Title: ____________________________________







[The Loan Request continues on the following page]






Schedule 2.1.2
 
 




--------------------------------------------------------------------------------







19.    The current LTV Ratio is ___%, which is less than or equal to the Maximum
LTV Ratio specified in Section 2.1.4.1 of ___%, determined as follows:
A.
The current Loan balance
$_____________
B.
The current aggregate Market Value of the Collateral Pool
$____________
C.
Item A divided by Item B and then multiplied by 100% equals the LTV Ratio
____________%



20.    Following the disbursement of the funds comprising the Borrowing Tranche
[requested herein] or [increased herein], the LTV Ratio will equal ___%, which
is less than or equal to the Maximum LTV Ratio set forth in Schedule 2.1.4.1 of
the Credit Agreement of ___%, determined as follows:
A.
The Loan balance upon disbursement of the funds comprising the Borrowing
Tranche(s) requested herein
$_____________
B.
The current aggregate Market Value of the Collateral Pool
$____________
C.
Item A divided by Item B and then multiplied by 100% equals the LTV Ratio
____________%

21.    The current Aggregate DSCR is ______ : 1.00, which is not less than _____
: 1.00, as set forth in Section 2.1.4.2 of the Credit Agreement determined as
follows:




A.
Net Operating Income of the Collateral Pool Properties determined by Lender
$_____________
B.
Aggregate Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Aggregate DSCR
____________%



Schedule 2.1.2
 
 




--------------------------------------------------------------------------------





22.    Following the disbursement of the funds comprising the Borrowing Tranche
[requested herein] or [increased herein] the Aggregate DSCR will be ______ :
1.00, which is not less than _____ : 1.00, as set forth in Section 2.1.4.2 of
the Credit Agreement determined as follows:




A.
Net Operating Income of the Collateral Pool Properties as determined by Lender
$_____________
B.
Aggregate Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Aggregate DSCR
____________%



Servicer hereby certifies (i) to the accuracy of each of the mathematical
computations set forth in paragraphs 19 through 22 above (acknowledging that
Servicer has relied, with Lender’s consent and without independent verification
thereof, on the Net Operating Income and Market Value(s) prepared by Lender),
and (ii) to the best of its knowledge and belief, that all statements made by
Borrower herein are true and accurate in all material respects.
SERVICER
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
        Name:
       Title:
 
 
Dated: ___________________________________



Schedule 2.1.2
 
 




--------------------------------------------------------------------------------







To the best of Borrower’s Knowledge following diligent inquiry, the computations
set forth in Paragraphs 19 through 22 as certified by Servicer are accurate.
BORROWER:
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
        Name: _______________________________
       Title: ________________________________





Schedule 2.1.2
 
 




--------------------------------------------------------------------------------










SCHEDULE 2.1.4
FORM OF NOTICE FOR SUBLIMIT VIOLATIONS
[DATE]
_________________
_________________
_________________
Re:    ______________________
Dear __________________:
In accordance with the Credit Agreement by and between ____________, a
___________ (individually and collectively, the “Borrower”) and
[____________________], a [____________________] (“Servicer”) dated [____] [__],
20__, requires a Valuation of each of the Collateral Pool Properties. Such
Valuation has been performed in accordance with Freddie Mac’s current
underwriting policies, practices and procedures subject to the terms and
provisions of Section 1.2.3 of the Credit Agreement) and is based in large part,
but not entirely, on Borrower’s supplied property level financial statements as
provided to the Servicer. Based on this analysis, Freddie Mac has determined the
following LTV Ratio, Aggregate DSCR and NOI:
LTV Ratio:
Aggregate DSCR:
NOI:
The [LTV Ratio] [and] [Aggregate DSCR] are not in compliance with the Sublimits
set forth in [Sections 2.1.4.1 and 2.1.4.2][Section 2.1.4.1][Section 2.1.4.2] of
the Credit Agreement, and Borrower shall comply with Section 5.4.2 of the Credit
Agreement.
Please call the undersigned at ______________________________ if you have any
questions.


Sincerely,










Schedule 2.1.4
 
 

--------------------------------------------------------------------------------






SCHEDULE 2.3
FORM OF
[SCHEDULED MATURITY DATE EXTENSION CONFIRMATION] OR [NET SPREAD TABLE AFTER
EXPANSION TO LOAN CONFIRMATION]
[______________], 20[__]
[__________]
[__________]
[__________]
[__________]
Attention: [__________]


Ladies and Gentlemen:


Reference is made to that Credit Agreement dated as of [__________], as amended
(the “Credit Agreement”) initially by and between [__________], a [__________],
having an address at [__________] (“Borrower”) and [__________], a [__________],
having an address at [__________] (together with its successors and assigns,
“Lender”). Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.


Pursuant to Section 2.4.3 of the Credit Agreement, the Borrower has elected to
increase the Loan as set forth in Section 2.4.3 of the Credit Agreement, and the
Net Spread applicable to any Borrowing Tranche on or after such increase shall
be as set forth on Exhibit A hereto. OR
Pursuant to Section [2.3.1 or 2.3.2] of the Credit Agreement, the [First Option
to Extend or Second Option to Extend] has been exercised, the [Maturity Date or
First Extended Maturity Date] has been extended as set forth in [Section 2.3.1
or 2.3.2] of the Credit Agreement, and the Net Spread applicable to any
Borrowing Tranche on or after the initial Scheduled Maturity Date shall be as
set for the on Exhibit A hereto.
Sincerely,
LENDER:
 
 
_______________________________, a
__________________________________
 
 
 
 
By: _____________________________________
Name:
Title:

[signatures continue on next page]


Schedule 2.3
 
 

--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED


BORROWER:


_______________________, a _____________________________






By:                         
Name:
Title:












Schedule 2.3
 
 

--------------------------------------------------------------------------------






EXHIBIT A TO SCHEDULE 2.3

[NET SPREAD TABLE APPLICABLE DURING AN EXTENSION PERIOD] OR [NET SPREAD TABLE
APPLICABLE AFTER AN EXPANSION TO THE COMMITMENT]


Aggregate DSCR




Net Spread*




Margin*


Greater than or equal to [__] : 1.00 but less than [__]: 1.00
[_______]
[_______]
Greater than or equal to [__]: 1.00 but less than [___]: 1.00
[_______]
[_______]
Greater than or equal to [___] : 1.00
[_______]
[_______]





The Net Spread and Margin set forth above each assumes that the Base Rate
Borrowing Tranche will have a one (1) month Interest Period. [The Net Spread and
Margin shall be increased by [__] basis points ([___]) for any Base Rate
Borrowing Tranche having a three-month Interest Period]








Schedule 2.3
 
 

--------------------------------------------------------------------------------






SCHEDULE 4.2.3

NET SPREAD TABLE


Aggregate DSCR




Net Spread*




Margin*


Greater than or equal to 1.45:1.00 but less than 1.65: 1.00
193 bps
198 bps
Greater than or equal to 1.65: 1.00 but less than 1.85: 1.00
183 bps
188 bps
Greater than or equal to 1.85: 1.00
173 bps
178 bps



* The Net Spread and Margin set forth above assume that the Borrowing Tranches
will have a one-month Interest Period. The Net Spread and Margin shall be
increased by 0.001 for any Base Rate Borrowing Tranche having a 3 month Interest
Period.


   


Schedule 4.2.3
 
 

--------------------------------------------------------------------------------






[BORROWER MAY, SUBJECT TO LENDER’S CONSENT, REVISE THIS FORM OF RENEWAL REQUEST
TO PROVIDE FOR THE RENEWAL OF MULTIPLE BORROWING TRANCHES UNDER A SINGLE RENEWAL
REQUEST FORM OR TO PROVIDE FOR THE SPLITTING OF A MATURING BORROWING TRANCHE
INTO MULTIPLE BORROWING TRANCHES UNDER A SINGLE RENEWAL REQUEST FORM OR THE
CONVERSION OF A FIXED RATE BORROWING TRANCHE TO A BASE RATE BORROWING TRANCHE
PURSUANT TO THE CREDIT AGREEMENT]
SCHEDULE 4.3.3

RENEWAL [CONVERSION] REQUEST
______________, 20__
[Lender’s Name and Address]
Attention:
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of _____________, 20___, as
amended (the “Credit Agreement”) by between ______________________, a
_____________________ (individually and collectively the “Borrower”) and
[_____________________], a [____________________] (“Lender”). Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings.
I, __________________, the _______________ of Borrower, a
__________________________, do hereby certify on behalf of each Borrower as of
the date hereof, as follows:
_____Borrower hereby requests Lender to renew the Borrowing Tranche in the
amount of $______________, whose then-current Interest Period will mature on
___________, ____.
or
_____ Borrower, in accordance with the provisions of the Credit Agreement, will
repay $___________ of the outstanding principal amount of the Borrowing Tranche
originally funded in the amount of $____________, whose Interest Period will
mature on ________, ____, prior to such maturity date, and hereby requests
Lender to renew such Borrowing Tranche in the amount of the remaining principal
balance of such Borrowing Tranche, the remaining principal balance being equal
to $___________.
[or


Schedule 4.3.3
 
 

--------------------------------------------------------------------------------





_____ Borrower hereby requests Lender to combine 2 or more Borrowing Tranches
pursuant to the provisions of the Credit Agreement into a single Borrowing
Tranche, specifically Borrower hereby requests that Lender combine the Borrowing
Tranche in the amount of $______________, whose Interest Period will mature on
___________, ____ with the Borrowing Tranche in the amount of $______________,
whose Interest Period will mature on ___________, ____ [add descriptions of
additional Borrowing Tranches as necessary.]
[or Borrower in accordance with the provisions of the Credit Agreement will
convert the Fixed Rate Borrowing Tranche in the amount of $__________ to a Base
Rate Borrowing Tranche in the amount of $__________]
1.    The Borrowing Tranche shall bear interest at (check one):
_____    Prime Rate*
_____    Base Rate
* Prime Rate is available only as specified in the Credit Agreement
2.    The Interest Period (if the Base Rate is selected) applicable to the
renewed Borrowing Tranche [converted Fixed Rate Borrowing Tranche) is (check
one):
_____    one-month
_____    three-month*




* subject to a [____] ([__]) basis point ([_____]) increase in the Margin
otherwise applicable to such Borrowing Tranche


3.    Borrower will (check one):
_____
Pay all interest due and payable under the requested Borrowing Tranche in
monthly installments pursuant to the terms of the Credit Agreement.

_____
Prepay all interest for such Borrowing Tranche as of the Borrowing Date.

4.    The principal amount outstanding under the Credit Agreement on the date
hereof, prior to any advance in response to this request, is $_____________.
5.    If applicable, the Base Rate for the Borrowing Tranche renewed hereunder
[Fixed Rate Tranche converted hereunder]shall be ____% consisting of a LIBOR
Index Rate of ____% and a Margin of ____%.


Schedule 4.3.3
 
 

--------------------------------------------------------------------------------





6.     If applicable (i.e. in the event of the renewal of a Borrowing Tranche
[or conversion of a Fixed Rate Borrowing Tranche]), the maturity date of the
Interest Period of the Borrowing Tranche requested herein is (choose and
complete one of the following):
____________, 20__ (which is the last day of the Interest Period, in the event
that such date is a Business Day)
______________, 20__ (which is the Business Day following the last day of the
Interest Period, in the event that such date is not a Business Day).
7.    Intentionally Omitted.
8.    Intentionally Omitted.
9.    Intentionally Omitted.
10.    [Check one of the following:]
____ No Potential Default or Event of Default exists as of the date hereof and
as of the date of renewal.
____ No Potential Default or Event of Default exists as of the date hereof and
as of the date of renewal, other than Borrower’s non-compliance with [Sections
2.1.4.1 and 2.1.4.2] [Section 2.1.4.1] [Section 2.1.4.2] of the Credit
Agreement, and the renewal of any Borrowing Tranche hereunder will not increase
the outstanding principal balance of the Loan.
11.    All of the other terms and conditions set forth in the Credit Agreement
and the other Loan Documents pertaining to the Loan have been satisfied.
12.    The undersigned is an Authorized Officer of Borrower.
13.    Notice of this Loan Request shall be deemed received by Lender when (i)
sent by facsimile to (____) ____-_________ and (ii) verbally confirmed by
telephone call to either (when called in the following order of priority): (1)
[__________] ([__________]), (2) [__________] ([__________]), (3) [__________]
([__________] or such other names and numbers as Lender may specify upon prior
written notice to Borrower.


[The Renewal Request continues on the following page]


Schedule 4.3.3
 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate this ______
day of ___________, ____.


BORROWER:
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
        Name: _______________________________
      Title: ________________________________









[The Renewal Request continues on the following page]


Schedule 4.3.3
 
 

--------------------------------------------------------------------------------





14.    The current LTV Ratio is ___________(__%), which is less than or equal to
the Maximum LTV Ratio set forth in Section 2.1.4.1 of the Credit Agreement of
________________ percent (____%), determined as follows:


A.
The current Loan balance
$_____________
B.
The current aggregate Market Value of the Collateral Pool
$_____________
C.
Item A divided by Item B and then multiplied by 100% equals the LTV Ratio
____________%

15.    The current Aggregate DSCR is [___] : 1.00, which [check one:]
            
___ is less than _____ : 1.00, or


___ is greater than or equal to _____: 1.00,


determined as follows:


A.
Net Operating Income of the Collateral Pool Properties determined by Lender
$_____________
B.
Aggregate Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Aggregate DSCR
____________%



16.    Following the renewal of the Borrowing Tranche [conversion of the Fixed
Rate Borrowing Tranche] for the Interest Period requested herein, the Aggregate
DSCR will be ______ : 1.00, which [check one:]


___ is less than ____ : 1.00, or


___ is greater than or equal to _____ : 1.00,


determined as follows:
A.
Net Operating Income of the Collateral Pool Properties as determined by Lender
$_____________
B.
Aggregate Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Aggregate DSCR
____________%



Schedule 4.3.3
 
 

--------------------------------------------------------------------------------





Servicer hereby certifies (i) to the accuracy of each of the mathematical
computations set forth in paragraphs 14 through 16 above (acknowledging that
Servicer has relied, with Lender’s consent and without independent verification
thereof, on the Net Operating Income and Market Value(s) prepared by Lender),
and (ii) to the best of its knowledge and belief, that all statements made by
Borrower herein are true and accurate in all material respects.
SERVICER:
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
        Name: _______________________________
       Title: ________________________________
 
 
Dated: ___________________________________







To the best of Borrower’s Knowledge following diligent inquiry, the computations
set forth in Paragraphs 14 through 16 as certified by Servicer are accurate.
BORROWER:
 
 
_______________________________,
     a __________________________________
 
 
 
 
 
 
By: _____________________________________
        Name: _______________________________
       Title: ________________________________





Schedule 4.3.3
 
 